EXHIBIT 10.22

LEASE AGREEMENT

between

MG-POINT, LLC, a Colorado limited liability company

(as Landlord)

and

REDWOOD TRUST, INC.,

a Maryland corporation

(as Tenant)



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”), dated as of January 11, 2013, is by and between
MG-POINT, LLC, a Colorado limited liability company (“Landlord”), and REDWOOD
TRUST, INC., a Maryland corporation (“Tenant”).

W I T N E S S E T H :

1.          PRINCIPAL TERMS.    Capitalized terms, first appearing in quotations
in this Section, elsewhere in the Lease or any Exhibits, are definitions of such
terms as used in the Lease and Exhibits and shall have the defined meaning
whenever used.

 

 

1.1

  

“BUILDING”:

   Building known as The Point at Inverness located at 8310 South Valley
Highway, Englewood, CO 80112 consisting of approximately 186,945 rentable square
feet  

1.2

  

“PREMISES”:

   Approximately 10,575 rentable square feet located in Suite #425 of the
Building  

1.3

  

“INITIAL TERM”:

  

92 Months

 

“Commencement Date”: the date that is fifteen (15) days after the date when
Landlord delivers the Premises to Tenant Ready for Occupancy pursuant to the
terms of the Work Letter attached hereto (such date, the “Deemed Delivery
Date”), subject to Section 5.1 of this Lease, which Landlord projects will be
approximately April 1, 2013.

 

“Expiration Date”: The last day of the 92nd calendar month following the
Commencement Date.

1.4

    

“BASE RENT”:

  

 

Period of the Term   

Annual Base Rent

Rate Per Rentable

Square Foot

  

Annualized Base

Rent

 

Monthly Base

Rent

Months 1-8*    $24.00    $253,800.00   $21,150.00 Months 9-20    $24.00   
$253,800.00   $21,150.00 Months 21-32    $24.50    $259,087.44   $21,590.62
Months 33-44    $25.00    $264,375.00   $22,031.25 Months 45-56    $25.50   
$269,662.44   $22,471.87 Months 57-68    $26.00    $274,950.00   $22,912.50
Months 69-80    $26.50    $280,237.44   $23,353.12 Months 81-92    $27.00   
$285,525.00   $23,793.75

 

       

*            Subject to the Abated Rent Period in Section 1 of the Addendum

 

 

-1-



--------------------------------------------------------------------------------

        Notwithstanding anything in this Lease to the contrary, the first month
of Base Rent that Tenant is obligated to pay hereunder shall be paid in advance
at the time Tenant executes this Lease.  

1.5

  

“OPERATING

EXPENSES”:

  

Base Year:  2013

Pro Rata Share:  5.6567%

 

1.6

   “DEPOSIT”:   

$23,793.75

 

1.7

   “PERMITTED USE”:   

General office use only.

 

1.8

   “GUARANTOR”:   

None

 

1.9

   “PARKING”:    44 spaces total, of which such total, 5 parking spaces shall be
Covered Parking Spaces and the balance shall be 39 Surface Parking Spaces, all
subject to the terms and conditions of Section 29 of this Lease.  

1.10

   “LANDLORD’S NOTICE ADDRESS”:   

MG-POINT, LLC, c/o Miller Global Properties, LLC

4643 S. Ulster Street, Suite 1500, Denver, CO 80237

Attn: Paul Hogan

 

1.11

   “RENT PAYMENT ADDRESS”:   

MG-POINT, LLC, c/o Vector Property Services, LLC

4643 S. Ulster Street, Suite 1500, Denver, CO 80237

Attn: Pam Hillegas

 

1.12

   “LANDLORD’S TAX I.D.”:   

45-2649698

 

1.13

   “TENANT’S NOTICE ADDRESS”:         “Precommencement Address:”   

Redwood Trust, Inc.

Todd Whittemore, Managing Director

8400 East Prentice Avenue, Suite 1500

Greenwood Village, CO 80111

 

With copy to:

 

Redwood Trust, Inc.

Attention: Corporate Secretary

One Belevedere Place, Suite 300

Mill Valley, CA 94941

 

-2-



--------------------------------------------------------------------------------

     “Post Commencement Address:”   

The Premises

 

With copy to:

 

Redwood Trust, Inc.

Attention: Corporate Secretary

One Belevedere Place, Suite 300

Mill Valley, CA 94941

 

1.14

  

“TENANT’S TAX I.D.”:

  

68-0329422

 

1.15

  

“LANDLORD’S BROKER”:

  

Newmark Knight Frank Frederick Ross

 

1.16

  

“COOPERATING BROKER”:

  

CBRE, Inc.

 

1.17

  

“ATTACHMENTS”:

  

[check if applicable]

  x           Addendum

  x           Exhibit A-1 – The Premises

  x           Exhibit A-2 – Expansion Space

  x           Exhibit A-3 – Third Floor Refusal Space

  x           Exhibit B – Real Property

  x           Exhibit C – Operating Expenses

  x           Exhibit D – Commencement Certificate

  x           Exhibit E – Rules and Regulations

 N/A      Exhibit F – Guaranty

  x           Exhibit G – Furniture List

  x           Work Letter

2.           GENERAL COVENANTS.    Tenant covenants and agrees to pay Rent and
perform the obligations hereafter set forth and in consideration therefor
Landlord leases to Tenant the Premises as depicted on the floor plate attached
as Exhibit A-1, together with a non-exclusive right, subject to the provisions
hereof, to use plazas, common areas, or other areas on the real property legally
described on Exhibit B (the “Real Property”) designated by Landlord for the
exclusive or non-exclusive use of the tenants of the Building (collectively,
“Common Areas”). The Building, Real Property, Common Areas, and appurtenances
are hereinafter collectively sometimes called the “Building Complex.”

3.           TERM.    The Initial Term of the Lease commences at 12:01 a.m. on
the Commencement Date and terminates at 12:00 midnight on the Expiration Date
(the Initial Term together with any extensions thereof is herein referred to as
the “Term”).

4.           RENT.    Subject to the provisions below, commencing on the
Commencement Date and on the first day of each month thereafter, Tenant shall
pay Base Rent in the amount stated in Section 1.4, in advance without notice
(all amounts, including Base Rent, to be paid by Tenant pursuant to this Lease
as the context requires are sometimes referred to collectively as “Rent(s)”).
Except as otherwise expressly set forth in this Lease, Rent shall be paid
without set off, abatement, or diminution, at the address set forth in
Section 1.11, or at such other place as Landlord from time to time designates in
writing.

 

-3-



--------------------------------------------------------------------------------

5.           COMPLETION OR REMODELING OF THE PREMISES.

5.1        Provisions regarding remodeling or tenant finish work in the
Premises, if any, are set forth in a work letter attached to this Lease (the
“Work Letter”). “Initial Tenant Finish” means the Premises in its as-is
condition as modified by all work, if any, performed by Landlord at its expense
prior to the Commencement Date in accordance with the Work Letter. Except as
provided in the Work Letter, Landlord has no obligation for the completion or
remodeling of the Premises, and Tenant accepts the Premises in its “as is”
condition on the Commencement Date. If Landlord is delayed in delivering the
Premises to Tenant in accordance with the Work Letter or due to the failure of a
prior occupant to vacate, then the Commencement Date will be postponed to the
Deemed Delivery Date. If the Deemed Delivery Date is a date other than the first
day of the month, then the Commencement Date will be the first day of the month
following the delivery date but all provisions hereof, excluding Tenant’s
obligation to pay Rent will be in effect as of the actual delivery date and
Tenant’s obligation to pay Rent (prorated for a partial month), will be in
effect as of the Deemed Delivery Date. The postponement of Tenant’s obligation
to pay Rent is in full settlement of all claims which Tenant may otherwise have
by reason of such delay. If the Commencement Date is delayed, the Expiration
Date shall be extended so that the Term will continue for the full period set
forth in Section 1.3. As soon as the Term commences, Landlord and Tenant agree
to execute a commencement agreement in the form attached as Exhibit D, setting
forth the exact Commencement Date and Expiration Date.

5.2        Except as provided in the Work Letter, taking possession of the
Premises by Tenant is conclusive evidence that the Premises are in the condition
agreed between Landlord and Tenant and acknowledgment by Tenant of satisfactory
completion of any work which Landlord has agreed to perform.

6.          OPERATING EXPENSES. Tenant shall pay additional Rent in accordance
with Exhibit C attached hereto.

7.          SERVICES.

7.1        Subject to the provisions below, Landlord agrees in accordance with
standards determined by Landlord from time to time for the Building: (1) to
furnish running water at those points of supply for general use of tenants of
the Building; (2) during Ordinary Business Hours to furnish to interior Common
Areas heated or cooled air (as applicable), electrical current, janitorial
services, and maintenance; (3) during Ordinary Business Hours to furnish heated
or cooled air to the Premises for standard office use provided the
recommendations of Landlord’s engineer regarding occupancy and use of the
Premises are complied with by Tenant; (4) to provide, during Ordinary Business
Hours, the general use of passenger elevators for ingress and egress to and from
the Premises (at least one such elevator shall be available at all times except
in the case of emergencies or repair) and access to the Building on a 24-hours
per day, 7-days per week basis (by key card during periods outside of Ordinary
Business Hours), subject to emergencies and required repairs and maintenance;
(5) to provide janitorial services for the Premises customarily provided for
office use in similar class A office buildings in the southeast suburban Denver,
Colorado metropolitan area (including window washing of the outside of exterior
windows); (6) to cause electric current to be supplied to the Premises for
Tenant’s Standard Electrical Usage; and (7) to provide snow removal from the
parking lot and portions of the Common Areas designated for use as sidewalks
(items (1) through (7) are collectively called “Services”). “Tenant’s Standard
Electrical Usage” means 7.0 watts of electricity per square foot, including
electricity for fluorescent and incandescent lighting (including task and task
ambient lighting systems) and for normal office equipment, including duplicating
(reproduction) machines and personal computers (provided they do not require any
additional voltage, special electrical or HVAC requirements beyond the systems
existing in the Premises), and internal communications systems (“Normal Office
Equipment”). “Ordinary Business Hours”

 

-4-



--------------------------------------------------------------------------------

means 7:00 a.m. to 6:00 p.m. Monday through Friday and 8:00 a.m. to 1:00 p.m. on
Saturdays, Legal Holidays excepted. “Legal Holidays” mean New Year’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day, and
such other national holidays hereafter established by the United States
Government.

7.2        “Excess Usage” means any usage of electricity (1) during other than
Ordinary Business Hours (except for occasional after-hours lighting and
electrical usage consistent with similar use by other tenants in the Building
Complex and 24-hour electrical usage for Normal Office Equipment); (2) in an
amount in excess of Tenant’s Standard Electrical Usage (including the costs of
providing condenser water to Tenant’s packaged HVAC system); or (3) for Special
Equipment or for standard HVAC services during other than Ordinary Business
Hours. “Special Equipment” means (a) any equipment consuming more than 0.5
kilowatts at rated capacity, (b) any equipment requiring a voltage other than
120 volts, single phase, or (c) equipment that requires the use of
self-contained HVAC units. If Tenant desires Excess Usage, Landlord will use
reasonable efforts to supply the same. Tenant shall reimburse Landlord for all
of Landlord’s costs of providing services for Excess Usage, including costs for
materials, additional wear and tear on equipment, utilities, and labor
(including fringe and overhead costs). Computation of such costs will be made by
Landlord’s engineer, based on his engineering survey of Tenant’s Excess Usage.
Tenant shall also reimburse Landlord for all costs of supplementing the Building
HVAC System and/or extending or supplementing any electrical service, as
Landlord determines is necessary, as a result of Tenant’s Excess Usage. Prior to
installation or use of Special Equipment or operation of the Premises for
extended hours on an ongoing basis, Tenant shall notify Landlord of such
intended installation or use and obtain Landlord’s consent. Not less than 48
hours’ prior notice shall be given Landlord of Tenant’s request for such
services. Tenant may request that Landlord install at Tenant’s cost a check
meter and/or flow meter to determine the cost of Tenant’s Excess Usage. Tenant
shall also pay the cost of replacing light bulbs and/or tubes and ballast used
in all lighting in the Premises other than that provided by Landlord to all
tenants of the Building. Landlord acknowledges that Tenant desires to install a
3 ton cooler and equipment incidental thereto in a demised portion of the
Premises as provided for in the Approved Plans which equipment constitutes
Special Equipment and Landlord agrees that Tenant shall be entitled to install
such Special Equipment along with a separate sub-meter for measuring the Excess
Usage attributable thereto (the “Supplemental Cooler”) at Tenant’s sole cost and
expense, subject to Landlord’s approval of the specifications and installation
criteria therefore, and the installation of the above-referenced sub-meter.

7.3        If Tenant requires janitorial services other than those included as
standard Services, Tenant shall separately pay for such services monthly upon
billings by Landlord, or Tenant shall, at Landlord’s option, separately contract
for such services with the same company used by Landlord to furnish janitorial
services to the Building.

7.4        Landlord may discontinue, reduce, interrupt or curtail Services
(either temporarily or permanently) when necessary due to accident, repairs,
alterations, strikes, lockouts, Applicable Laws, or any other happening beyond
Landlord’s reasonable control. Landlord is not liable for damages to Tenant or
any other party as a result of any interruption, reduction, or discontinuance of
Services (either temporary or permanent), including the failure of any power
generator or backup power source, nor shall the occurrence of any such event be
construed as an eviction of Tenant, cause or permit an abatement, reduction or
setoff of Rent, or operate to release Tenant from Tenant’s obligations.
Notwithstanding the foregoing, Landlord agrees that if there is an interruption
within Landlord’s reasonable control (other than an interruption resulting from
a fire or other casualty) of the services which Landlord is to provide that
renders the Premises untenantable and continues for a period of 7 or more
consecutive business days after Landlord receives notice from Tenant (an
“Unauthorized Interruption”), Tenant’s Rent will, except as provided below,
abate commencing at the end of said 7-business-day period until the Premises are
tenantable (unless Landlord has commenced to cure such

 

-5-



--------------------------------------------------------------------------------

cause or remediate such interruption and it cannot be fully cured or reasonably
remediated within such 7-business-day period). If the Unauthorized Interruption
is the result of any misconduct or negligent acts of Tenant or Tenant’s Agents,
Rent will not abate, except to the extent of Landlord’s recovery under its loss
of rent insurance. If Tenant continues to use any part of the Premises to
conduct its business, the Rent will only abate for the untenantable part not
used. If an Unauthorized Interruption occurs and the interrupted Services that
caused said Unauthorized Interruption are not restored within an additional 10
days following the above described 7 consecutive business day period then Tenant
shall, following 2 business day’s prior written notice to Landlord, have the
right, but not the obligation, to remedy the subject Services failure (“Tenant
Repair”) and to, after completion of such Tenant Repair, offset the actual,
reasonable out-of-pocket cost incurred by Tenant in remedying such Services
failure, against the next due installments of Base Rent payable by Tenant under
this Lease (the “Offset Right”). In the event of Tenant Repair and as a
condition to the Offset Right: (i) Tenant shall fulfill the entire Tenant Repair
in a good and workmanlike manner using materials and parts consistent with the
existing conditions in the Building; (ii) Tenant shall comply with all
Applicable Laws (as defined in Section 10 below) and warranty obligations with
respect to the portions of the Building so effected in fulfilling the Tenant
Repair; (iii) Tenant shall promptly provide to Landlord a written accounting of
the expenses incurred in the Tenant Repair, which shall include copies of all
applicable invoices for costs incurred by Tenant; and (iv) Tenant shall provide
lien waivers from all contractors, subcontractors and material suppliers
providing goods or services towards completion of the Tenant Repair. If Tenant
has not received credit for the entirety of its Offset Rights at the expiration
of the Term of this Lease, Tenant shall be entitled to a reimbursement of the
amount of Tenant’s Offset Right less the amounts previously credited to Base
Rent under this Lease.

7.5        Tenant shall promptly notify Landlord of any accidents or defects in
the Building of which Tenant becomes aware, including defects in pipes, electric
wiring, and HVAC equipment, and of any condition which may cause injury or
damage to the Building or any person or property therein.

7.6        Landlord will provide Tenant, at Landlord’s cost and expense, two
lines of Building standard signage on the Building lobby directory and building
standard suite signage at the entry to the Premises to identify Tenant and
Redwood Residential Acquisition Corporation (or another of Tenant’s affiliates
as approved by Landlord such approval not to be unreasonably withheld or
delayed).

8.        QUIET ENJOYMENT.    So long as an Event of Default has not occurred,
Tenant is entitled to the quiet enjoyment and peaceful possession of the
Premises subject to the provisions of this Lease. Landlord shall under no
circumstances be held responsible for restriction or disruption of access to the
Building from public streets caused by construction work or other actions taken
by governmental authorities or other tenants (their employees, agents, visitors,
contractors or invitees) or any other cause not entirely within Landlord’s
direct control, and such circumstances shall not constitute a constructive
eviction of Tenant nor give rise to any right of Tenant against Landlord. This
covenant of quiet enjoyment is in lieu of any covenant of quiet enjoyment
provided or implied by law, and Tenant waives any such other covenant to the
extent broader than the covenant contained in this Section.

9.        DEPOSIT.    Tenant has deposited and will keep on deposit at all times
during the Term with Landlord the Deposit as security for the payment and
performance of Tenant’s obligations under this Lease. If, at any time, Tenant is
in default, Landlord has the right to use the Deposit, or so much thereof as
necessary, in payment of Rent, in reimbursement of any expense incurred by
Landlord, and in payment of any damages incurred by Landlord by reason of such
default. In such event, Tenant shall on demand of Landlord forthwith remit to
Landlord a sufficient amount in cash to restore the Deposit to the original
amount. If the entire Deposit has not been utilized, the remaining amount will
be refunded to Tenant or to whoever is then the holder of Tenant’s interest in
this Lease, without interest, within 60 days after full performance of this
Lease by Tenant. Landlord may commingle the Deposit with other funds of

 

-6-



--------------------------------------------------------------------------------

Landlord. Landlord may deliver the Deposit to any purchaser of Landlord’s
interest in the Premises and Landlord shall be discharged from further liability
therefor. Tenant agrees that if a Mortgagee succeeds to Landlord’s interest in
the Premises by reason of foreclosure or deed in lieu of foreclosure, Tenant has
no claim against the Mortgagee for the Deposit or any portion thereof unless
such Mortgagee has actually received the same from Landlord. If claims of
Landlord exceed the Deposit, Tenant shall remain liable for the balance.

10.        CHARACTER OF OCCUPANCY. Tenant shall occupy the Premises for the
Permitted Use and for no other purpose, and use it in a careful, safe, and
proper manner and pay on demand for any damage to the Premises caused by misuse
or abuse by Tenant, Tenant’s agents or employees, or any other person entering
upon the Premises under express or implied invitation of Tenant (collectively,
“Tenant’s Agents”). Tenant, at Tenant’s expense, shall comply with all
applicable federal, state, city, quasi-governmental and utility provider laws,
codes, rules, and regulations now or hereafter in effect (“Applicable Laws”)
which impose any duty upon Landlord or Tenant with respect to the occupation or
alteration of the Premises; provided, however, Tenant shall not be required to
make any changes, additions or improvements to the structural elements of the
Building or to any mechanical systems of the Building to comply with Applicable
Laws unless such required compliance arises from (A) Alterations (as defined
below) by Tenant after the Commencement Date or (B) Tenant’s particular use of
the Premises (as distinguished from general office use) or in connection with
making reasonable accommodation for a specific employee or employees. Landlord
is responsible for complying with Applicable Laws relating to the Building
(excluding the Premises following the date of delivery thereof) and its Common
Areas existing as of the date hereof, including Title III of the Americans with
Disabilities Act of 1990 (the “ADA”) and the costs of such compliance with
existing Applicable Laws will be paid by Landlord and will not be charged back
to Tenant. The method and timing of compliance will be within Landlord’s
reasonable discretion. Landlord will include Landlord’s future compliance costs
due to changes in or new Applicable Laws effective after the date of this Lease
as an Operating Expense in accordance with Section 6 of this Lease. Tenant shall
not commit or permit waste or any nuisance on or in the Premises. Tenant agrees
not to store, keep, use, sell, dispose of or offer for sale in, upon or from the
Premises any article or substance prohibited by any insurance policy covering
the Building Complex nor shall Tenant keep, store, produce or dispose of on, in
or from the Premises or the Building Complex any substance which may be deemed
an infectious waste or hazardous substance under any Applicable Laws, except
customary office and cleaning supplies.

11.        MAINTENANCE, ALTERATIONS AND REENTRY BY LANDLORD.

11.1      Landlord will (i) make repairs and replacements to HVAC, mechanical,
life safety and electrical systems in the Premises (to the extent such systems
are Building standard) deemed necessary by Landlord for normal operations of the
Building Complex; and (ii) provide upkeep, maintenance, and repairs to Building
foundations, roofs, structure, exterior walks, and all other Common Areas.
Except as provided in this Section or otherwise expressly required in this
Lease, Landlord is not required to make improvements or repairs to the Premises
during the Term.

11.2      Landlord or Landlord’s agents may at any time enter the Premises after
reasonable prior notice to Tenant (except in an emergency or during routine
janitorial services or maintenance, when no notice is required) for examination
and inspection, or to perform, if Landlord elects, any obligations of Tenant
which Tenant fails to perform or such cleaning, maintenance, janitorial
services, repairs, replacements, additions, or alterations as Landlord deems
necessary for the safety, improvement, or preservation of the Premises or other
portions of the Building Complex or as required by Applicable Laws. After
reasonable prior notice to Tenant, Landlord or Landlord’s agents may also show
the Premises to prospective purchasers and Mortgagees and during the last 9
months of the Term to prospective tenants after reasonable prior notice. Any
such reentry does not constitute an eviction or

 

-7-



--------------------------------------------------------------------------------

entitle Tenant to abatement of Rent. Landlord may make such alterations or
changes in other portions of the Building Complex as Landlord desires so long as
such alterations and changes do not unreasonably interfere with Tenant’s or
Tenant’s Agents access to or occupancy of the Premises or Parking Facilities.
Landlord may use the Common Areas and one or more street entrances to the
Building Complex as may be necessary in Landlord’s judgment to complete such
work.

12.         ALTERATIONS AND REPAIRS BY TENANT.

12.1      Other than the Finish Work, which shall be governed by the Work
Letter, Tenant shall not make any alterations to the Premises during the Term,
including installation of equipment or machinery which requires modifications to
existing electrical outlets or increases Tenant’s usage of electricity beyond
Tenant’s Standard Electrical Usage (collectively “Alterations”) without in each
instance first obtaining the written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however,
Landlord’s consent shall not be required for any Alteration that satisfies all
of the following criteria (a “Minor Alteration”): (a) is either cosmetic in
nature (including, without limitation, painting, carpeting and wallcovering) or
consists of an interior decorating improvement or alteration; (b) is not visible
from the exterior of the Premises or Building; (c) will not affect the base
Building or mechanical systems; (d) does not require work to be performed inside
the walls or above the ceiling of the Premises; (e) does not require a building
permit; and (f) the cost of Alterations made at any one time does not exceed
$10,000, so long as Tenant shall provide prior written notice to Landlord
detailing the type and scope of any Minor Alterations prior to commencement of
the same (a “Minor Alterations Notice”). Except as otherwise expressly provided
herein, Minor Alterations shall be subject to all the other provisions of this
Section 12.

Landlord’s consent or approval of the plans, specifications and working drawings
for any Alterations shall not constitute any warranty or representation by
Landlord (and shall not impose any liability on Landlord) as to their
completeness, design sufficiency, or compliance with Applicable Laws. Tenant
shall at its cost pay all engineering and design costs incurred by Landlord, if
any, as to all Alterations, obtain all governmental permits and approvals
required, and cause all Alterations to be completed in compliance with
Applicable Laws and reasonable requirements of Landlord’s insurance. All such
work relating to Alterations shall be performed in a good and workmanlike
manner, using materials and equipment at least equal in quality to the Initial
Tenant Finish, and shall comply with the rules and regulations relating to
construction activities in the Building promulgated from time to time by
Landlord for the Building. Tenant shall give Landlord notice at least 15 days
prior to the commencement of any Alterations or Minor Alterations in the
Premises. Prior to starting work, Tenant shall furnish Landlord with: (1) plans
and specifications for the Alterations, if applicable; (2) names of contractors,
which contractors shall be reasonably acceptable to Landlord (provided that
Landlord may designate specific contractors with respect to base Building or
mechanical systems); and (3) required permits and approvals from governmental
authorities, if applicable. Tenant shall pay Landlord a reasonable supervisory
fee not to exceed 3% of hard construction costs for any work performed by
someone other than Landlord’s employees or contractors. Upon completion of any
Alterations or maintenance work, Tenant shall provide Landlord with completion
affidavits and full and final waivers of lien reasonably acceptable to Landlord
and “as built” plans for Alterations, if applicable. Tenant shall deliver to
Landlord prior to commencement of any Alterations, certificates issued by
insurance companies qualified to do business in the state in which the Premises
are located, evidencing that worker’s compensation, public liability insurance,
and property damage insurance (in amounts, with companies and on forms
reasonably satisfactory to Landlord) are in force and maintained by all
contractors and subcontractors engaged to perform such work. All liability
policies shall name Landlord, Building Manager, and Mortgagee as additional
insureds. Each certificate shall provide that the insurance may not be cancelled
or modified without 30 days’ prior written notice to Landlord and Mortgagee.
Landlord also has the right to post notices in the Premises in locations
designated by Landlord stating that Landlord is not responsible for

 

-8-



--------------------------------------------------------------------------------

payment for such work and containing such other information as Landlord deems
necessary. All such work shall be performed in a manner which does not
unreasonably interfere with Landlord or other tenants of the Building, or impose
additional expense upon Landlord in the operation of the Building Complex.
Landlord agrees to reasonably cooperate with Tenant at no cost or expense to
Landlord (including execution of any necessary documents) in connection with
Tenant’s submission of any applications for approvals, licenses and/or permits
from any governmental authority as may be reasonably necessary or appropriate
relating to Tenant’s construction of any Alterations, provided that Tenant pays
all permit and inspection fees required under such approvals, licenses and/or
permits.

12.2      Tenant shall keep the Premises in as good order, condition, and repair
and in an orderly state, as on the Commencement Date, loss by fire or other
casualty or ordinary wear excepted.

12.3      All Alterations, including partitions, paneling, carpeting, drapes or
other window coverings, and permanently installed light fixtures (but not
including Tenant’s Property (as defined below), which shall at all times remain
the property of Tenant, both during and upon expiration of the Term), are deemed
a part of the real estate and the property of Landlord and remain upon and be
surrendered with the Premises at the end of the Term, whether by lapse of time
or otherwise, unless Landlord notifies Tenant no later than 15 days prior to the
end of the Term that it elects to have Tenant remove all or part of such
Alterations (unless Landlord elects not to require Tenant to remove such
Alterations), and in such event, Tenant shall at Tenant’s expense promptly
remove the Alterations specified and restore the Premises to its prior
condition, reasonable wear and tear excepted. Notwithstanding the foregoing,
Landlord will make its election regarding removal of Alterations at the time
Landlord approves such Alterations if such election by Landlord is expressly
requested by Tenant as to any Alterations requiring Landlord’s consent, and
within 10 days of receipt of a Minor Alterations Notice if such election by
Landlord is expressly requested by Tenant. If Landlord fails to timely make such
election following receipt of a notice requesting such election, Tenant shall
have no obligation to remove any such Alterations or Minor Alterations, as
applicable.

13.        CONSTRUCTION LIENS. Tenant shall pay for all work or services
performed and materials and supplies furnished for the Premises by Tenant or at
its request (other than the Initial Tenant Finish) and will keep the Premises
free of construction and other liens on account of such work or services. Tenant
indemnifies, defends, and saves Landlord and all Mortgagees harmless from all
liability, loss, damage, or expenses, including attorneys’ fees, on account of
claims of laborers, materialmen, professional service providers or others for
work or services performed or materials or supplies furnished to Tenant or
persons claiming under Tenant. If any lien is recorded against the Premises or
Building or any suit affecting title thereto is commenced as a result of such
work or services, Tenant shall cause it to be removed of record within 10 days
after notice from Landlord or, if Tenant desires to contest it, Tenant shall
furnish Landlord within such 10-day period adequate security of at least 150% of
the amount of the claim, plus estimated costs and interest. If a final judgment
establishing the validity of any lien is entered, Tenant shall immediately pay
and satisfy the same. Tenant’s failure to act in accordance with the foregoing
shall be an Event of Default and Landlord may, in addition to other remedies,
pay such amounts, which together with reasonable attorneys’ fees incurred and
interest, shall be immediately due Landlord upon notice.

14.        SUBLETTING AND ASSIGNMENT.

14.1        Tenant shall not sublet any part of the Premises nor assign or
otherwise transfer this Lease or any interest herein (sometimes referred to as
“Transfer,” and the subtenant or assignee may be referred to as “Transferee”)
without the consent of Landlord first being obtained, which consent will not be
unreasonably withheld provided that: (1) Tenant complies with the provisions of
Section 14.3; (2) Landlord declines to exercise its rights under Section 14.3;
(3) the Transferee is engaged in a business

 

-9-



--------------------------------------------------------------------------------

and the portion of the Premises will be used for the Permitted Use in a manner
which is in keeping with the then standards of the Building and does not
conflict with any exclusive use rights granted to any other tenant of the
Building Complex; (4) the Transferee has reasonable financial worth in light of
the responsibilities involved; (5) Tenant is not in default at the time it makes
its request; (6) the Transferee is not a governmental or quasi-governmental
agency; and (7) the Transferee is not a tenant or currently negotiating a lease
with Landlord in the Building.

14.2      Transfer includes a sale by Tenant of substantially all of its assets
or stock if Tenant is a publicly traded corporation, a merger of Tenant with
another corporation, the transfer of 25% or more of the stock in a corporate
tenant whose stock is not publicly traded, or transfer of 25% or more of the
beneficial ownership interests in a partnership or limited liability company
tenant. Notwithstanding anything to the contrary in this Section 14, Tenant may,
without obtaining Landlord’s consent, complete a Transfer to a Permitted
Transferee subject to the following conditions: (i) the proposed use of the
Premises shall be the same as Tenant’s use and Landlord shall not be required,
as a result of Applicable Laws, to make any renovations to the Building Complex
or provide special services as a result of such Transfer; and (ii) not less than
30 days following the effective date of the Transfer, Tenant provides Landlord
with documentation evidencing such transaction and such other evidence as
Landlord may reasonably require to establish that such transaction complies with
the provisions of this Section. “Permitted Transferee” means: (i) any subsidiary
or affiliate in which Tenant owns a substantial interest, including without
limitation, Redwood Residential Acquisition Corporation; (ii) any parent of
Tenant; (iii) any subsidiary or affiliate in which Tenant’s parent owns a
substantial interest; or (iv) any corporation into which Tenant may be merged or
consolidated or which purchases all or substantially all of the assets or stock
of Tenant provided that the resulting corporation has a net worth at least equal
to Tenant’s net worth as of the date hereof.

14.3      Except for a Transfer to a Permitted Transferee, Tenant must notify
Landlord at least 30 days prior to the desired date of a proposed Transfer
(“Transfer Request”). The Transfer Request shall describe the terms and
conditions of the proposed Transfer. Within 20 days following receipt of a
Transfer Request, Landlord shall notify Tenant (“Landlord’s Notice”) of its
election of the following as applicable:

(1)        [intentionally deleted]

(2)        If a Transfer Request involves 25% or more of the Premises, Landlord
may recapture such space by terminating Tenant’s Lease obligations as to the
applicable portion of the Premises; provided, however, if Landlord makes such
election, Tenant may, within 15 days after Landlord’s Notice, withdraw a
Transfer Request. If such termination occurs, it shall be effective on the date
designated in Landlord’s Notice, which date shall not be more than 30 days
following such notice; or

(3)        Landlord may approve Tenant’s Transfer Request, in which case Tenant
shall be free to make a Transfer substantially identical to that described in
the Transfer Request to any third party, subject to Landlord’s consent as
provided in Section 14.1. If Tenant does not complete the Transfer within 60
days following Landlord’s Notice or materially modifies terms from those in the
Transfer Request, then, prior to a Transfer to a third party, Tenant must
resubmit a modified Transfer Request to Landlord and repeat the process in
accordance with the provisions hereof.

14.4      All documents utilized by Tenant to evidence a Transfer are subject to
approval by Landlord. Tenant shall pay Landlord’s expenses, including reasonable
attorneys’ fees, of determining whether to consent and in reviewing and
approving the documents; provided, however, such fees shall not exceed $1,000.00
for any sublease using Landlord’s standard sublease and consent form without
substantive modification. Tenant shall provide Landlord with such information as
Landlord reasonably requests regarding a proposed Transferee, including
financial information.

 

-10-



--------------------------------------------------------------------------------

14.5      Following any Transfer in accordance with this Section 14, Landlord
may, after any default by Tenant, collect rent from the Transferee or occupant
and apply the net amount collected to the Rent, but no such collection will be
deemed an acceptance of the Transferee or occupant as Tenant or release Tenant
from its obligations. Consent to a Transfer shall not relieve Tenant from
obtaining Landlord’s consent to any other Transfer. Notwithstanding a Transfer,
even if consented to by Landlord or to a Permitted Transferee, Tenant will not
be released and continues to be primarily liable for its obligations. If Tenant
collects any rent or other amounts from a Transferee in excess of the Rent for
any monthly period, after deduction of Tenant’s reasonable costs for tenant
finish allowances and commissions related to the Transfer, Tenant shall pay
Landlord 50% of such monthly excess, as and when received, after deduction of
Tenant’s reasonable transaction costs incurred for such Transfer amortized
monthly on a straight-line basis over the term of such Transfer.

14.6      If a trustee or debtor in possession in bankruptcy is entitled to
assume control over Tenant’s rights under this Lease and assigns such rights to
any third party notwithstanding the provisions hereof, the rent to be paid by
such party shall be increased to the current Base Rent (if greater than that
being paid for the Premises) which Landlord charges for comparable space in the
Building as of the date of such third party’s occupancy. If Landlord is entitled
under the Bankruptcy Code to “Adequate Assurance” of future performance of this
Lease, the parties agree that such term includes the following:

(1)          Any assignee must demonstrate to Landlord’s reasonable satisfaction
a net worth (as defined in accordance with generally accepted accounting
principles consistently applied) at least as large as the net worth of Tenant on
the Commencement Date increased by 7%, compounded annually, for each year
thereafter through the date of the proposed assignment. Tenant’s financial
condition was a material inducement to Landlord in executing this Lease.

(2)           The assignee must assume and agree to be bound by the provisions
of this Lease.

15.        DAMAGE TO PROPERTY. Tenant agrees Landlord is not liable for any
injury or damage, either proximate or remote, occurring through or caused by
fire, water, steam, or any repairs, alterations, injury, accident, or any other
cause to the Premises, to any furniture, fixtures, Tenant improvements, or other
personal property of Tenant (“Tenant’s Property”) kept or stored in the
Premises, or in other parts of the Building Complex, whether by reason of the
negligence or default of Landlord, other occupants, any other person, or
otherwise (except to the extent due to Landlord’s grossly negligent or willful
failure to make repairs required to be made by Landlord pursuant to other
provisions in this Lease, after the expiration of a reasonable time following
Tenant’s written notice to Landlord of the need for such repairs); and the
keeping or storing of all property of Tenant in the Premises and Building
Complex is at the sole risk of Tenant.

16.        INDEMNITY.

16.1      Tenant agrees to indemnify, defend, and hold Landlord and Building
Manager harmless from all liability, costs, or expenses, including attorneys’
fees, on account of damage to the person or property of any third party,
including any other tenant in the Building Complex, to the extent caused by the
negligence or breach of this Lease by the Tenant or Tenant’s Agents.

16.2      Landlord agrees to indemnify, defend, and hold Tenant harmless from
all liability, costs, or expenses, including attorneys’ fees, on account of
damage to the person or property of

 

-11-



--------------------------------------------------------------------------------

any third party (excluding Tenant’s Agents), including any other tenant in the
Building Complex, to the extent caused by the intentional misconduct, negligence
or breach of this Lease by Landlord or Landlord’s agents or employees.

17.        SURRENDER AND NOTICE. Upon the expiration or other termination of
this Lease, Tenant shall immediately quit and surrender to Landlord the Premises
broom clean, in good order and condition, ordinary wear and tear and loss by
fire or other casualty excepted, and Tenant shall remove all of its movable
furniture and other effects, all telephone cable and related equipment in the
Building installed for Tenant, and such Alterations, as Landlord requires to be
removed pursuant to Section 12.3 above. If Tenant fails to timely vacate the
Premises as required, Tenant is responsible to Landlord for all resulting costs
and damages of Landlord, including any amounts paid to third parties who are
delayed in occupying the Premises.

18.        INSURANCE, CASUALTY, AND RESTORATION OF PREMISES.

18.1      Tenant shall maintain throughout the Term insurance coverage at least
as broad as ISO Causes of Loss - Special Form Coverage and Equipment Breakdown
Protection Coverage against risks of direct physical loss or damage (commonly
known as “all risk” and “boiler and machinery”) for the full replacement cost of
Tenant’s Property located at the Premises.

18.2      Tenant shall maintain throughout the Term a commercial general
liability and if necessary a commercial umbrella policy, including protection
against bodily injury, personal injury and property damage with a single limit
of not less than $3,000,000.00 each occurrence. Such policy shall name Landlord,
Building Manager, and Mortgagee as additional insureds, be primary to any other
similar insurance of such additional insureds, and provide that it may not be
cancelled or modified without at least 20 days’ prior notice to Landlord and
Mortgagee. The minimum limits of such insurance do not limit the liability of
Tenant hereunder.

18.3      Tenant shall purchase and maintain workers’ compensation and
employer’s liability insurance as follows: Workers’ Compensation Coverage A –
Statutory Coverage in an amount required by the state in which the Building
Complex is located; Workers’ Compensation Coverage B – Employers Liability
Coverage in the amounts of $500,000 Each Accident, $500,000 Disease, Policy
Limit, and $500,000 Disease, Each Employee.

18.4      Prior to the occupancy of the Premises and prior to expiration of the
then-current insurance coverage, Tenant shall furnish a certificate from the
issuing insurance company or companies evidencing that insurance required under
this Lease is in effect. The words “endeavor to” and “but failure to mail such
notice shall impose no obligation or liability of any kind upon the company, its
agents or representatives” shall be deleted from the certificate form’s
cancellation provision. Any insurance required to be maintained by Tenant
hereunder shall be written by companies having an A.M. Best rating of “A” or
better and a financial category of X or better, and be legally qualified to
issue such insurance in the state in which the Building Complex is located.

18.5      Landlord shall maintain liability, property and equipment breakdown
protection insurance including insurance for loss of Rent for the Building
Complex, and insurance for shell and core, fixtures, equipment and improvements
located in the Building and the Premises in such amounts, from such companies,
and on such terms and conditions, as Landlord deems appropriate, from time to
time.

18.6      If the Building is damaged by fire or other casualty which renders the
Premises wholly untenantable and the damage is so extensive that an architect
selected by Landlord certifies in writing to Landlord and Tenant within 60 days
of said casualty that the Premises cannot, with the exercise

 

-12-



--------------------------------------------------------------------------------

of reasonable diligence, be made fit for occupancy within 180 days from the
happening thereof, then, at the option of Landlord or Tenant exercised in
writing to the other within 30 days of such determination, this Lease shall
terminate as of the occurrence of such damage. In the event of termination,
Tenant shall pay Rent duly apportioned up to the time of such casualty and
forthwith surrender the Premises and all interest. If Tenant fails to do so,
Landlord may reenter and take possession of the Premises and remove Tenant. If,
however, the damage is such that the architect certifies that the Premises can
be made tenantable within such 180-day period or neither Landlord nor Tenant
elects to terminate the Lease despite the extent of damage, then the provisions
below apply.

18.7      If the Premises are damaged by fire or other casualty that does not
render it wholly untenantable or require a repair period in excess of 180 days,
Landlord shall with reasonable promptness except as hereafter provided repair
the Premises to the extent of the insurance proceeds.

18.8      If the Building is damaged (though the Premises may not be affected,
or if affected, can be repaired within 180 days) and within 60 days after the
damage Landlord decides not to reconstruct or rebuild the Building, then,
notwithstanding anything contained herein, upon notice to that effect from
Landlord within said 60 days, Tenant shall pay the Rent apportioned to such
date, this Lease shall terminate from the date of such notice, and both parties
discharged from further obligations except as otherwise expressly provided.

18.9      Landlord and Tenant waive all rights of recovery against the other and
its respective officers, partners, members, agents, representatives, and
employees for loss or damage to its real and personal property kept in the
Building Complex or for loss of business revenue or extra expense which is
capable of being insured against for perils covered by ISO Causes of Loss -
Special Form and Equipment Breakdown Protection Coverage and to the extent of
damages and coverage under workers’ compensation and employers liability
insurance required under this Lease. Tenant also waives all such rights of
recovery against Building Manager. Each party shall, upon obtaining the
insurance required by this Lease, notify the insurance carrier that the
foregoing waiver is contained in this Lease and use reasonable efforts to obtain
an appropriate waiver of subrogation provision in the policies.

18.10    Rent shall abate during any period of repair and restoration to the
extent of any recovery by Landlord under its loss of rent insurance related to
the Premises in the same proportion that the part of the Premises rendered
untenantable bears to the whole.

19.        CONDEMNATION.    If the Premises or substantially all of it or any
portion of the Building Complex which renders the Premises untenantable is taken
by right of eminent domain, or by condemnation (which includes a conveyance in
lieu of a taking), this Lease, at the option of either Landlord or Tenant
exercised by notice to the other within 30 days after the taking, shall
terminate and Rent shall be apportioned as of the date of the taking. Tenant
shall forthwith surrender the Premises and all interest in this Lease, and, if
Tenant fails to do so, Landlord may reenter and take possession of the Premises.
If less than all the Premises is taken, Landlord shall promptly repair the
Premises as nearly as possible to its condition immediately prior to the taking,
unless Landlord elects not to rebuild under Section 18.8. Landlord shall receive
the entire award or consideration for the taking; except Tenant may claim and
prove in any such proceeding and receive any award made to Tenant specifically
for damages for loss of movable trade fixtures, equipment and moving expenses so
long as such award does not reduce Landlord’s award.

20.        DEFAULT BY TENANT.

20.1      Each of the following events is an “Event of Default”:

(1)        Any failure by Tenant to pay Rent on the due date (provided, however,
that Tenant shall have a right to cure such Event of Default not later than 5
days after notice of such non-payment by Landlord; however, Tenant is not
entitled to such notice and cure period more than two times during any twelve
(12) consecutive month period);

 

-13-



--------------------------------------------------------------------------------

(2)        Tenant vacates or abandons the Premises and fails to pay rent;

(3)        This Lease or Tenant’s interest is transferred whether voluntarily or
by operation of law except as permitted in Section 14;

(4)        This Lease or any part of the Premises is taken by process of law and
is not released within 15 days after a levy;

(5)        Commencement by Tenant of a proceeding under any provision of federal
or state law relating to insolvency, bankruptcy, or reorganization (“Bankruptcy
Proceeding”);

(6)        Commencement of a Bankruptcy Proceeding against Tenant, unless
dismissed within 60 days after commencement;

(7)        The insolvency of Tenant or execution by Tenant of an assignment for
the benefit of creditors; the convening by Tenant of a meeting of its creditors
or any significant class thereof for purposes of effecting a moratorium upon or
extension or composition of its debts; or the failure of Tenant generally to pay
its debts as they mature, or the occurrence of any of the foregoing with respect
to any Guarantor, if any, of Tenant’s obligations;

(8)        The admission in writing by Tenant (or any general partner of Tenant
if Tenant is a partnership), that it is unable to pay its debts as they mature
or it is generally not paying its debts as they mature;

(9)        Tenant fails to take possession of the Premises on the Commencement
Date and fails to pay rent;

(10)      Tenant fails to perform any of its other obligations and
non-performance continues for 30 days after notice by Landlord or, if such
performance cannot be reasonably had within such 30 day period, Tenant does not
in good faith commence performance within such 30 day period and diligently
proceed to completion; provided, however, Tenant’s right to cure shall not
exceed the period provided by Applicable Law and

(11)      Any event which is expressly defined as or deemed an Event of Default
under this Lease.

20.2      Remedies of Landlord.    If an Event of Default occurs, Landlord may
then or at any time thereafter, either:

(1)        (a)        Without further notice except as required by Applicable
Laws, reenter and repossess the Premises or any part and expel Tenant and those
claiming through or under Tenant and remove the effects of both without being
deemed guilty of any manner of trespass and without prejudice to any remedies
for arrears of Rent or preceding breach of this Lease. Should Landlord reenter
or take possession pursuant to legal proceedings or any notice provided for by
Applicable Law, Landlord may, from time to time, without terminating this Lease,
relet the Premises or any part, either alone or in conjunction with other
portions of the Building Complex, in Landlord’s or Tenant’s name but for the

 

-14-



--------------------------------------------------------------------------------

account of Tenant, for such periods (which may be greater or less than the
period which would otherwise have constituted the balance of the Term) and on
such conditions and upon such other terms (which may include concessions of free
rent and alteration and repair of the Premises) as Landlord, in its sole
discretion, determines and Landlord may collect the rents therefor. Landlord is
not in any way responsible or liable for failure to relet the Premises, or any
part thereof, or for any failure to collect any rent due upon such reletting.
Landlord agrees to use commercially reasonable efforts in order to mitigate its
damages following any default by Tenant under the Lease; provided, however,
nothing shall require Landlord to (i) attempt to re-lease the Premises unless
and until Landlord obtains possession of the Premises, or (ii) lease less than
all of the Premises or lease the Premises in smaller increments than the entire
Premises. If there is other unleased space in the Building, Landlord may lease
such other space without prejudice to its remedies against Tenant. No such
reentry, repossession or notice from Landlord, or any other acts or omissions of
Landlord, including maintenance, preservation, efforts to relet the Premises, or
appointment of a receiver, shall be construed as an election by Landlord to
terminate this Lease unless specific notice of such intention is given Tenant.
Landlord reserves the right following any reentry and/or reletting to exercise
its right to terminate this Lease by giving Tenant notice, in which event this
Lease will terminate as specified in the notice.

(b)        If Landlord takes possession of the Premises without terminating this
Lease, Tenant shall pay Landlord (i) the Rent which would be payable if
repossession had not occurred, less (ii) the net proceeds, if any, of any
reletting of the Premises after deducting all of Landlord’s reasonable expenses
incurred in connection with such reletting, including all repossession costs,
brokerage commissions, attorneys’ fees, expenses of employees, alteration, and
repair costs (collectively “Reletting Expenses”). If, in connection with any
reletting, the new lease term extends beyond the Term or the premises covered
thereby include other premises not part of the Premises, a fair apportionment of
the rent received from such reletting and the Reletting Expenses, will be made
in determining the net proceeds received from the reletting. In determining such
net proceeds, rent concessions will also be apportioned over the term of the new
lease. Tenant shall pay such amounts to Landlord monthly on the days on which
the Rent would have been payable if possession had not been retaken, and
Landlord is entitled to receive the same from Tenant on each such day; or

(2)        Give Tenant notice of termination of this Lease on the date specified
and, on such date, Tenant’s right to possession of the Premises shall cease and
the Lease will terminate except as to Tenant’s liability as hereafter provided
as if the expiration of the term fixed in such notice were the end of the Term.
If this Lease terminates pursuant to this Section, Tenant remains liable to
Landlord for damages in an amount equal to the Rent which would have been owing
by Tenant for the balance of the Term had this Lease not terminated, less the
net proceeds, if any, of reletting of the Premises by Landlord subsequent to
termination after deducting Reletting Expenses. Landlord may collect such
damages from Tenant monthly on the days on which the Rent would have been
payable if this Lease had not terminated and Landlord shall be entitled to
receive the same from Tenant on each such day. Alternatively, if this Lease is
terminated, Landlord at its option may recover forthwith against Tenant as
damages for loss of the bargain and not as a penalty an amount equal to the
worth at the time of termination of the excess, if any, of the Rent reserved in
this Lease for the balance of the Term over the then Reasonable Rental Value of
the Premises for the same period plus all Reletting Expenses. “Reasonable Rental
Value” is the amount of rent Landlord can obtain for the remaining balance of
the Term.

20.3        Cumulative Remedies.    Suits to recover Rent and damages may be
brought by Landlord, from time to time, and nothing herein requires Landlord to
await the date the Term would expire had there been no Event of Default or
termination, as the case may be. Each right and remedy provided for in this
Lease is cumulative and non-exclusive and in addition to every other right or
remedy now or hereafter existing at law or equity, including suits for
injunctive relief and specific performance. The exercise or beginning of the
exercise by Landlord of one or more rights or remedies shall not

 

-15-



--------------------------------------------------------------------------------

preclude the simultaneous or later exercise by Landlord of other rights or
remedies. All costs incurred by Landlord to collect any Rent and damages or to
enforce this Lease are also recoverable from Tenant. If any suit is brought
because of an alleged breach of this Lease, the prevailing party shall recover
from the other party all reasonable attorneys’ fees and costs incurred in
connection therewith.

20.4        No Waiver.  No failure by Landlord to insist upon strict performance
of any provision or to exercise any right or remedy upon a breach thereof, and
no acceptance of full or partial Rent during the continuance of any breach
constitutes a waiver of any such breach or such provision, except by written
instrument executed by Landlord. No waiver shall affect or alter this Lease but
each provision hereof continues in effect with respect to any other then
existing or subsequent breach thereof.

20.5        Bankruptcy.  Nothing contained in this Lease limits Landlord’s right
to obtain as liquidated damages in any bankruptcy or similar proceeding the
maximum amount allowed by law at the time such damages are to be proven, whether
such amount is greater, equal to, or less than the amounts recoverable, either
as damages or Rent, referred to in any of the preceding provisions of this
Section. Notwithstanding anything in this Section to the contrary, any
proceeding described in Section 20.1(5),(6),(7) and (8) is an Event of Default
only when such proceeding is brought by or against the then holder of the
leasehold estate under this Lease.

20.6        Late Payment Charge.  Any Rent not paid within 5 days after the due
date shall thereafter bear interest at 5 percentage points above the Prime Rate
or the highest rate permitted by law, whichever is lower, until paid. Further,
if such Rent is not paid within 5 days after notice, Tenant agrees Landlord will
incur additional administrative expenses, the amount of which will be difficult
to determine; Tenant therefore shall also pay Landlord for each late payment a
late charge of 5% of such late payment; provided, however, Landlord agrees to
waive the late charge as to two late payments during each calendar year during
the Term and then only so long as such late amount is paid in full within 5 days
of Tenant’s receipt of Landlord’s notice. Any amounts paid by Landlord to cure a
default of Tenant which Landlord has the right but not the obligation to do,
shall, if not repaid by Tenant within 5 days of demand by Landlord, thereafter
bear interest at 5 percentage points above the Prime Rate until paid. “Prime
Rate” means that rate announced by Wells Fargo Bank, N.A. as its prime rate on
the date closest to the date interest commences.

20.7        Waiver of Jury Trial.  Tenant and Landlord waive any right to a
trial by jury in suits arising out of or concerning the provisions of this
Lease.

21.        DEFAULT BY LANDLORD.    In the event of any alleged default on the
part of Landlord, Tenant shall give notice to Landlord and afford Landlord a
reasonable opportunity to cure such default. Such notice shall be ineffective
unless a copy is simultaneously also delivered in the manner required in this
Lease to any holder of a mortgage and/or deed of trust affecting all or any
portion of the Building Complex (collectively, “Mortgagee”), provided that prior
to such notice Tenant has been notified (by way of notice of Assignment of Rents
and Leases, or otherwise), of the address of a Mortgagee. If Landlord fails to
cure such default within the time provided, then Mortgagee shall have an
additional 30 days following a second notice from Tenant or, if such default
cannot be cured within that time, such additional time as may be necessary
provided within such 30 days, Mortgagee commences and diligently pursues a cure
(including commencement of foreclosure proceedings if necessary to effect such
cure). Tenant’s sole remedy will be equitable relief or actual damages but in no
event is Landlord or any Mortgagee responsible for consequential damages or lost
profit incurred by Tenant as a result of any default by Landlord. If a
Mortgagee, or transferee under such Mortgage (hereafter defined), succeeds to
Landlord’s interest as a result of foreclosure or otherwise, such party shall
not be: (i) liable for any default, nor subject to any setoff or defenses that
Tenant may have against Landlord; (ii) bound by any amendment (including an
agreement for early termination) without its consent made at any time after

 

-16-



--------------------------------------------------------------------------------

notice to Tenant that such Mortgage requires such consent; and (iii) bound by
payment of Rent in advance for more than 30 days. Tenant agrees to pay Rent (and
will receive credit under this Lease) as directed in any Mortgagee’s notice of
Landlord’s default under the Mortgage reciting that Mortgagee is entitled to
collect Rent.

22.        SUBORDINATION AND ATTORNMENT.

22.1      This Lease will be subordinate to the lien and terms of any mortgage,
deed of trust and related documents now or hereafter placed upon the Building
Complex (including all advances made thereunder), and to all amendments,
renewals, replacements, or restatements thereof (collectively, “Mortgage”)
unless any Mortgagee elects to have this Lease superior to the lien and terms of
its Mortgage pursuant to Section 22.2. Tenant agrees that no documentation other
than this Lease is required to evidence such subordination.

22.2      If any Mortgagee elects to have this Lease superior to the lien of its
Mortgage and gives notice to Tenant, this Lease will be deemed prior to such
Mortgage whether this Lease is dated prior or subsequent to the date of such
Mortgage or the date of recording thereof.

22.3      In confirmation of subordination or superior position, as the case may
be, Tenant will execute such documents as may be required by Mortgagee and if it
fails to do so within 10 days after demand, Tenant hereby irrevocably appoints
Landlord as Tenant’s attorney-in-fact and in Tenant’s name, place, and stead, to
do so.

22.4      Tenant hereby attorns to all successor owners of the Building, whether
such ownership is acquired by sale, foreclosure of a Mortgage, or otherwise.

23.        REMOVAL OF TENANT’S PROPERTY.  All movable personal property of
Tenant not removed from the Premises upon vacation, abandonment, or termination
of this Lease shall be conclusively deemed abandoned and may be sold, or
otherwise disposed of by Landlord without notice to Tenant and without
obligation to account; Tenant shall pay Landlord’s expenses in connection with
such disposition.

24.        HOLDING OVER: TENANCY MONTH-TO-MONTH.    If, after the expiration or
termination of this Lease, Tenant remains in possession of the Premises without
a written agreement as to such holding over and continues to pay rent and
Landlord accepts such rent, such possession is a tenancy from month-to-month,
subject to all provisions hereof but at a monthly rent equivalent to 150% of the
monthly Rent paid by Tenant immediately prior to such expiration or termination.
Rent shall continue to be payable in advance on the first day of each calendar
month. Such tenancy may be terminated by either party upon 10 days’ notice prior
to the end of any monthly period. Nothing contained herein obligates Landlord to
accept rent tendered after the expiration of the Term or relieves Tenant of its
liability under Section 17.

25.        PAYMENTS AFTER TERMINATION.   No payments by Tenant after expiration
or termination of this Lease or after any notice (other than a demand for
payment of money) by Landlord to Tenant reinstates, continues, extends the Term,
or affects any notice given to Tenant prior to such payments. After notice,
commencement of a suit, or final judgment granting Landlord possession of the
Premises, Landlord may collect any amounts due or otherwise exercise Landlord’s
remedies without waiving any notice or affecting any suit or judgment.

26.        STATEMENT OF PERFORMANCE.  Both parties agree at any time upon not
less than 10 days’ notice to execute and deliver to the requesting party a
written statement certifying that this Lease

 

-17-



--------------------------------------------------------------------------------

is unmodified and in full force and effect (or, if there have been
modifications, that the same is in full force and effect as modified stating the
modifications); that there have been no defaults by Landlord or Tenant, as
applicable, and no event which with the giving of notice or passage of time, or
both, would constitute such a default (or, if there have been defaults, setting
forth the nature thereof); the date to which Rent has been paid in advance and
such other information as may be reasonably requested. Such statement may be
relied upon by the requesting party and any other person or entity to whom the
same may be exhibited or delivered, including without limitation, a prospective
purchaser of Landlord’s interest or Mortgagee. Tenant’s failure to timely
deliver such statement is conclusive upon Tenant that: (i) this Lease is in full
force and effect without modification except as may be represented by Landlord;
(ii) there are no uncured defaults in Landlord’s performance; and (iii) not more
than 1 month’s Rent has been paid in advance. Upon request, the responding party
will furnish the requesting party an appropriate resolution confirming that the
party signing the statement is authorized to do so.

27.        MISCELLANEOUS.

27.1      Transfer by Landlord.   The term “Landlord” means so far as
obligations of Landlord are concerned, only the owner of the Building at the
time in question and, if any transfer of the title occurs, Landlord herein named
(and in the case of any subsequent transfers, the then grantor) is automatically
released from and after the date of such transfer of all liability as respects
performance of any obligations of Landlord thereafter to be performed. Any funds
in Landlord’s possession at the time of transfer in which Tenant has an interest
will be turned over to the grantee and any amount then due Tenant under this
Lease will be paid to Tenant.

27.2      No Merger.  The termination or mutual cancellation of this Lease will
not work a merger, and such termination or cancellation will at the option of
Landlord either terminate all subleases or operate as an automatic assignment to
Landlord of such subleases.

27.3      Common Area Use.   Landlord may use any of the Common Areas for the
purposes of completing or making repairs or alterations in any portion of the
Building Complex.

27.4      Independent Covenants.  This Lease is to be construed as though the
covenants between Landlord and Tenant are independent and not dependent and,
except as expressly set forth in this Lease, Tenant is not entitled to any
setoff of the Rent against Landlord if Landlord fails to perform its
obligations; provided, however, the foregoing does not impair Tenant’s right to
commence a separate suit against Landlord for any default by Landlord so long as
Tenant complies with Section 21.

27.5      Validity of Provisions.  If any provision is invalid under present or
future laws, then it is agreed that the remainder of this Lease is not affected
and that in lieu of each provision that is invalid, there will be added as part
of this Lease a provision as similar to such invalid provision as may be
possible and is valid and enforceable.

27.6      Captions.  The caption of each Section is added for convenience only
and has no effect in the construction of any provision of this Lease.

27.7      Construction.  The parties waive any rule of construction that
ambiguities are to be resolved against the drafting party. Any words following
the words “include,” “including,” “such as,” “for example,” or similar words or
phrases shall be illustrative only and are not intended to be exclusive, whether
or not language of non-limitation is used. This Lease has been prepared to
reflect additions and deletions negotiated between Landlord and Tenant from
Landlord’s standard form for the Building. All provisions and terms that are
stricken are deletions and shall not be a part of this Lease; provided, however,
a deletion from this Lease shall not be construed to create the opposite intent
of the deleted provisions. All provisions and terms which are underlined (other
than headings, titles and captions) are additions and shall be a part of this
Lease.

 

-18-



--------------------------------------------------------------------------------

27.8      Applicability.   Except as otherwise provided, the provisions of this
Lease are applicable to and are binding upon Landlord’s and Tenant’s respective
heirs, successors and assigns. Such provisions are also considered to be
covenants running with the land to the fullest extent permitted by law.

27.9      Authority.    Tenant and the party executing this Lease on behalf of
Tenant represent to Landlord that such party is authorized to do so by requisite
action of Tenant and agree, upon request, to deliver to Landlord a resolution or
similar document to that effect.

27.10    Severability.  If there is more than one party which is the Tenant, the
obligations imposed upon Tenant are joint and several.

27.11    Acceptance of Keys, Rent or Surrender.  No act of Landlord or its
representatives during the Term, including any agreement to accept a surrender
of the Premises or amend this Lease, is binding on Landlord unless such act is
by a partner, member or officer of Landlord, as the case may be, or other party
designated in writing by Landlord as authorized to act. The delivery of keys to
Landlord or its representatives will not operate as a termination of this Lease
or a surrender of the Premises. No payment by Tenant of a lesser amount than the
entire Rent owing is other than on account of such Rent nor is any endorsement
or statement on any check or letter accompanying payment an accord and
satisfaction. Landlord may accept payment without prejudice to Landlord’s right
to recover the balance or pursue any other remedy available to Landlord.

27.12    Building Name and Size.  Landlord may as it relates to the Building and
Building Complex: change the name, increase the size by adding additional real
property, construct other buildings or improvements, change the location and/or
character, or make alterations or additions. If additional buildings are
constructed or the size is increased, Landlord and Tenant shall execute an
amendment which incorporates any necessary modifications to Tenant’s Pro Rata
Share. Tenant may not use the Building’s name for any purpose other than as part
of its business address.

27.13    Diminution of View.  Tenant agrees that no diminution of light, air, or
view from the Building entitles Tenant to any reduction of Rent under this
Lease, results in any liability of Landlord, or in any way affects Tenant’s
obligations.

27.14    Limitation of Liability.   Notwithstanding anything to the contrary
contained in this Lease, Landlord’s liability is limited to Landlord’s interest
in the Building and Landlord shall never be personally liable for recovery of
any judgment.

27.15    Non-Reliance.      Tenant confirms it has not relied on any statements,
representations, or warranties by Landlord or its representatives except as set
forth herein.

27.16    Written Modification.  No amendment or modification of this Lease is
valid or binding unless in writing and executed by the parties.

27.17    Mortgagee’s Requirements.  Tenant will make such modifications to this
Lease as may hereafter be required to conform to any Mortgagee’s requirements,
so long as such modifications do not increase Tenant’s obligations or materially
alter its rights.

 

-19-



--------------------------------------------------------------------------------

27.18    Effectiveness.   Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option to lease and
it is not effective unless and until execution and delivery by both Landlord and
Tenant.

27.19    Survival.   This Lease, notwithstanding expiration or termination,
continues in effect as to any provisions requiring observance or performance
subsequent to termination or expiration.

27.20    Time of Essence.  Time is of the essence herein.

27.21    Rules and Regulations.  The rules and regulations attached hereto as
Exhibit E are made a part of this Lease and Tenant agrees that Tenant and
Tenant’s Agents shall at all times abide by such rules and regulations, which
will be uniformly and non discriminatorily enforced. Landlord reserves the right
to amend the rules and regulations and to make such other reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building, and for the preservation of
good order in and about the Building.

27.22    Recording.  Tenant will not record this Lease. Recording of the Lease
by or on behalf of Tenant is an Event of Default.

27.23    Financial Information.    Tenant acknowledges that the financial
capability of Tenant and Guarantor, if any, to perform obligations hereunder is
material to Landlord and Landlord would not enter into this Lease but for its
belief, based on its review of financial statements, that such parties are
capable of performing such financial obligations. Tenant hereby represents to
Landlord that the financial statements previously furnished Landlord with
respect to Tenant and any Guarantor were true and correct in all material
respects and there have been no material adverse changes subsequent thereto.
Unless Tenant (or Guarantor, respectively) is a publicly traded entity with
financial statements publicly available, Tenant will furnish Tenant’s or any
Guarantor’s financial statements to Landlord within 10 days after Landlord’s
written request from time to time, but not more frequently than once every 12
months or if required by Landlord in connection with a proposed sale or
refinancing. Such statements shall include at least a balance sheet, income
statement and statement of changes in financial position for the most current
month end, year to date and prior year-end certified by a duly authorized
representative to be an accurate representation of the financial condition. Such
statements shall be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant (or Guarantor,
respectively) as to annual statements, audited by an independent certified
public accountant for the period covered.

27.24    Patriot Act Compliance Provision.  Tenant represents and warrants that:

(a)        no action, proceeding, investigation, charge, claim, report or notice
(collectively, “Action”) has been commenced, threatened or to its knowledge
filed against Tenant (which, for purposes of this Section, includes its
affiliates) alleging any violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) (the “Executive Order”) and the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “Patriot Act”).

(b)        to Tenant’s knowledge, Tenant has not taken or omitted to take any
action which could reasonably be expected to result in any Action against Tenant
alleging any violation of the Executive Order or the Patriot Act.

 

-20-



--------------------------------------------------------------------------------

(c)        Tenant is not a Prohibited Person. “Prohibited Person” shall mean:
(i) a person (which for purposes of this Section includes any entity) that is
listed in the Annex to, or is otherwise subject to the provisions of the
Executive Order and relating to blocking property and prohibiting transactions
with persons who commit, threaten to commit, or support terrorism; (ii) a person
owned or controlled by, or acting for or on behalf of, any person that is listed
in the Annex to, or is otherwise subject to the provisions of, the Executive
Order; (iii) a person with whom Landlord is prohibited from dealing or otherwise
engaging in any transaction by any terrorism or money laundering law, including
the Executive Order and the Patriot Act; (iv) a person who commits, threatens,
or conspires to commit or supports “terrorism” as defined in the Executive
Order; (v) a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf, or at any replacement website or other
replacement official publication of such list; and (vi) a person who is
affiliated with a person listed above.

(d)        Tenant is not violating and will not violate, any of the prohibitions
set forth in any terrorism or money laundering law, including the Executive
Order and Patriot Act.

Tenant agrees to promptly hereafter deliver to Landlord (but in any event within
10 days following Landlord’s written request) any evidence, including a
certification, reasonably requested from time to time by Landlord confirming
Tenant’s compliance with this Section.

27.25    Governing Law; Venue; Jurisdiction.     This Lease shall be construed
in accordance with the laws of the State of Colorado, without giving effect to
conflict of laws principles. Each party hereto (which includes any assignee,
successor, heir or personal representative of a party) hereby waives any
objection to venue in the County in which the Premises are located, and agrees
and consents to personal jurisdiction of the courts of the State of Colorado, in
any action or proceeding or counterclaim brought by any party hereto against the
other on any matter whatsoever arising out of or in any way connected with this
Lease.

27.26    Guaranty.  If a Guarantor is identified in Section 1.8 hereof, Tenant
shall provide Landlord with a Guaranty from such Guarantor in the form approved
by Landlord.

27.27    Disclosure.     The parties hereto hereby acknowledge and agree that
all information related to this Lease may be publically disclosed by Tenant
without the prior written consent of Landlord to the extent necessary to comply
with any law, rule or regulation (including, without limitation, any rule or
regulation promulgated by the SEC) or the valid order of any governmental agency
or any court of competent jurisdiction.

28.        AUTHORITIES FOR ACTION AND NOTICE.

28.1      Unless otherwise provided, Landlord may act through Landlord’s
Building Manager or other designated representatives from time to time.

28.2      All notices or other communications required or desired to be given to
Landlord must be in writing and shall be deemed received when delivered
personally to any officer, partner, or member of Landlord (depending upon the
nature of Landlord) or the manager of the Building (the “Building Manager”)
whose office is in the Building, or when deposited in the United States mail,
postage prepaid, certified or registered, return receipt requested, or when
deposited with a nationally-recognized overnight courier service with delivery
verification service, addressed as set forth in Section 1.10. All notices or
communications required or desired to be given to Tenant shall be in writing and

 

-21-



--------------------------------------------------------------------------------

deemed duly served when delivered personally to any officer, employee, partner,
or member of Tenant (depending upon the nature of Tenant), individually if a
sole proprietorship, or manager of Tenant whose office is in the Building, or
when deposited in the United States mail, postage prepaid, certified or
registered, return receipt requested, or when deposited with a
nationally-recognized overnight courier service with delivery verification
service, addressed to the appropriate address set forth in Section 1.13. Either
party may designate in writing served as above provided a different address to
which notice is to be mailed. The foregoing does not prohibit notice from being
given as provided in the rules of civil procedure, as amended from time to time,
for the state in which the Real Property is located.

29.        PARKING.  Tenant shall license from Landlord during the Term the
number of covered parking spaces as set forth in Section 1.9 (the “Covered
Parking Spaces”) and Landlord shall make available for Tenant’s use during the
Term the number of surface parking spaces as set forth in Section 1.9 (the
“Surface Parking Spaces”) (collectively, the Covered Parking Spaces and Surface
Parking Spaces are referred to herein as the “Parking Spaces”). Use of the
Parking Spaces shall be on an in and out, unassigned, space available,
month-to-month basis, with the Covered Parking Spaces being located in the
parking structure on the Real Property (“Garage”) and the Surface Parking Spaces
being located in the surface parking areas (the “Surface Lot(s)”) on the Real
Property (collectively, the Garage and Surface Lot(s) are referred to herein as
the “Parking Facilities”). Tenant shall pay to Landlord a parking fee monthly
for the Parking Spaces in an amount equal to $100.00 per month for each of the
Covered Parking Spaces and $0.00 per month for each of the Surface Parking
Spaces which rates may be adjusted by Landlord from time to time during any
Renewal Term or other extension period of the Term beyond the Initial Term as
set forth in Section 1.3 of the Lease. Tenant will be billed monthly for such
Parking Spaces. Notwithstanding the above, the right granted to Tenant to use
any Parking Spaces is a license only and Landlord’s inability to make spaces
available at any time for reasons beyond Landlord’s reasonable control is not a
material breach by Landlord of its obligations hereunder. Tenant’s failure to
timely pay a parking fee shall constitute an Event of Default hereunder. Tenant
has no rights to use the Parking Facilities on the Real Property except as
provided in this Section. The abatement of Tenant’s obligation to pay for
unavailable spaces during any period of unavailability constitutes Tenant’s sole
remedy. All vehicles parked in the Parking Facilities and the personal property
therein shall be at the sole risk of Tenant, Tenant’s Agents and the users of
such spaces and Landlord shall have no liability for loss or damage thereto for
whatever cause.

30.        INTENTIONALLY DELETED

31.        BROKERAGE.  Tenant represents it has not employed any broker with
respect to this Lease and has no knowledge of any broker’s involvement in this
transaction except those listed in Sections 1.15 and 1.16 (collectively, the
“Brokers”). Landlord and Tenant shall each indemnify the other against any
expense incurred by the other as a result of any claim for commissions or fees
by any other broker, finder, or agent, whether or not meritorious, employed by
the other or claiming by, through, or under the other, other than the Brokers.
Tenant acknowledges Landlord is not liable for any representations by the
Brokers regarding the Premises, Building, Building Complex, or this Lease.

32.        COUNTERPARTS.  This Lease may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any one or more
counterpart signature pages may be removed from one counterpart of the Lease and
annexed to another counterpart of the Lease to form a completely executed
original instrument without impairing the legal effect of the signature thereon.

33.        ADDENDUM/EXHIBITS.  Any Addenda and/or Exhibits referred to herein
and attached hereto are incorporated herein by reference. [signatures on
following page]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the day and year
first above written and it is effective upon delivery of a fully-executed copy
to Tenant.

 

REDWOOD TRUST, INC.,

a Maryland corporation

By:

 

/s/ E. Todd Whittemore

Print Name:

 

E. Todd Whittemore

Print Title:

 

Managing Director

ATTEST:

 

By:

 

/s/ Christopher J. Abate

Print Name:

 

Christopher J. Abate

Print Title:

 

Chief Financial Officer

“Tenant”

MG-POINT, LLC, a Colorado limited liability

 

By:

 

 

/s/ Paul Hogan

  Authorized Signatory   “Landlord”

 

 

-23-



--------------------------------------------------------------------------------

ADDENDUM

THIS ADDENDUM is to that certain lease agreement (the “Lease”) by and between
MG-POINT, LLC, a Colorado limited liability company (“Landlord”), and REDWOOD
TRUST, INC., a Maryland corporation (“Tenant”), with respect to approximately
10,575 rentable square feet of space (the “Premises”) in the Building. In the
event of any conflict between the terms and provisions of the Lease and the
terms and provisions of this Addendum, the terms and provisions of this Addendum
shall control.

1.          ABATED RENT PERIOD.  Tenant’s obligation to pay Base Rent and
Tenant’s Pro Rata Share of increases in Operating Expenses for the Premises
shall be abated during the period commencing on the Commencement Date and
continuing through the last day of the eight (8th) month of the Term (the
“Abated Rent Period”). Only Base Rent and Tenant’s Pro Rata Share of increases
in Operating Expenses shall be abated during the Abated Rent Period. Tenant
shall continue to pay all other costs and charges specified in the Lease. The
abatement of Base Rent and Tenant’s Pro Rata Share of increases in Operating
Expenses set forth in this Section is expressly conditioned on Tenant’s
performance of all of its obligations and responsibilities under the Lease
throughout the Term, and the amount of the abated Base Rent and Tenant’s Pro
Rata Share of increases in Operating Expenses is based in part on the amount of
Base Rent and Tenant’s Pro Rata Share of increases in Operating Expenses due
under the Lease for the Abated Rent Period. Accordingly, if Tenant breaches the
Lease at any time during the Term and such breach is not cured within the
applicable cure period, then the amount of Rent which would otherwise have been
due and payable during the Abated Rent Period shall immediately become due and
payable by Tenant as additional Rent. The payment by Tenant of all abated Rent
shall not limit or affect any of Landlord’s other rights and remedies under the
Lease, or at law or in equity.

2.          EARLY ACCESS TO THE PREMISES.  Landlord shall use commercially
reasonable efforts to provide Tenant with access to the Premises or before the
date which is fourteen (14) days prior to the Commencement Date (or earlier, if
available in Landlord’s discretion) provided Landlord determines that such entry
and work can be done without causing a delay to the critical path for the Finish
Work that would delay Landlord’s rendering the Premises Ready for Occupancy.
Tenant’s access to the Premises before the Commencement Date shall be subject to
the terms and conditions of the Lease, except that Tenant shall not be required
to pay Rent for the Premises for any days of possession before the Commencement
Date. Tenant and its representatives, subject to availability and approval by
Landlord, shall be entitled to enter the Premises for the purpose of installing
data cabling, furniture, special fixtures, equipment and other personal
property.

3.          OPERATING EXPENSE CAP.  Notwithstanding anything in the Lease to the
contrary, in no event shall Controllable Operating Expenses for any year during
the Initial Term increase by more than 5% in excess of Controllable Operating
Expenses for the immediately preceding year, on a compounding and cumulative
basis. However, any increases in Operating Expenses not recovered by Landlord
due to the foregoing limitation shall be carried forward into succeeding years
during the Term (subject to the foregoing limitation) until fully recouped by
Landlord. [For example, if Controllable Operating Expenses were $100.00 in 2012,
then the total Controllable Operating Expenses that could be included in
Operating Expenses in 2013 would be $105.00, for 2014 the amount would be
$110.25, for 2015 the amount would be $115.76, and so on. In the preceding
example, if Controllable Operating Expenses in both 2014 and 2015 were $112.00,
then Landlord could include only $110.25 in Operating Expenses in 2014, but
$113.75 (the Controllable Operating Expenses plus the carry-forward from 2014)
in 2015.] “Controllable Operating Expenses” shall mean all Operating Expenses,
excluding those Operating Expenses that in Landlord’s sole discretion and
judgment may be subject to increases which are outside of Landlord’s control
such as (but not limited to) utility expenses, snow removal expenses, insurance

 

-24-



--------------------------------------------------------------------------------

premiums, major repairs, security costs, janitorial costs, costs governed by
collective bargaining, costs incurred due to requirements of Law or insurance
carriers, the cost of employee benefits provided by Landlord to all Building
personnel or costs incurred due to casualty or condemnation. At no time shall
there be any cap on Taxes.

4.          OPTION TO RENEW.

4.1        Grant of Option.  Subject to the terms and conditions of this
Section 4, Tenant shall have one option (the “Renewal Option”) to renew the Term
for an additional period of 60 months (the “Renewal Term”). There shall be no
additional renewal terms beyond the Renewal Term set forth herein. In order to
exercise the Renewal Option, Tenant must give Landlord written notice (the
“Option Exercise Notice”) of Tenant’s election to do so no later than 9 months,
and no earlier than 12 months, prior to the expiration of the Initial Term set
forth in Section 1 of the Lease. Within 15 days after receipt of Tenant’s Option
Exercise Notice, Landlord shall advise Tenant of Landlord’s determination of the
applicable Base Rent rate for the Renewal Term (“Landlord’s Renewal Rate
Notice”), which shall be based on the Market Rent (as defined below) per
rentable square foot for the Premises. If Tenant fails to timely deliver the
Option Exercise Notice in strict accordance with this Section 4 and the notice
provisions of the Lease, then Tenant shall be deemed to have waived its Renewal
Option, as aforesaid, and Tenant shall have no further right to renew the Lease.
Time is of the essence of the Renewal Option.

4.2        Terms and Conditions of Option.  The Renewal Term shall be on all the
terms and conditions of the Lease, except for Base Rent and other incentives
which shall be at Market Rent (as defined below).

4.3        Market Rent.

(a)        “Market Rent” means the annual amount per square foot that a willing
tenant would pay and a willing landlord would accept in arm’s length bona fide
negotiations, for a renewal lease of premises of like quality on the same terms
and conditions in a building of like quality and location for the specified
period of time, as determined by Landlord in good faith and upon comparable
lease transactions.

(b)        If Tenant disputes Landlord’s determination of the Market Rent, as
set forth in Landlord’s Renewal Notice, Tenant shall give notice of such dispute
(“Dispute Notice”) within 15 calendar days after receipt of Landlord’s Renewal
Rate Notice. If Tenant fails to provide Landlord with a Dispute Notice within
such 15-day period, Tenant shall be deemed to have accepted the terms and rates
set forth in the Landlord’s Renewal Notice and Landlord and Tenant shall enter
into an amendment extending the Term of the Lease upon the terms and conditions
set forth in such Landlord’s Renewal Notice. If Tenant provides Landlord with a
timely Dispute Notice, Landlord and Tenant shall promptly negotiate in good
faith to determine a mutually acceptable Market Rent and shall exchange written
proposals and comparables supporting such proposals. If the parties mutually
agree upon a new rate for Market Rent, such agreed rate shall be the rental rate
for Base Rent applicable during the Renewal Term. If the parties have not agreed
within 60 days after the giving of Tenant’s Dispute Notice, then within ten
(10) days following the end of such 60-day period each party shall designate by
written notice to the other party one qualified commercial real estate broker of
good reputation, having at least five (5) years’ experience in the real estate
market in the southeast Denver office submarket (“Appraiser(s)”). The two
Appraisers so designated shall together determine whether Landlord’s
determination of the Market Rent or Tenant’s determination of the Market Rent is
closest to the Market Rent for the space in question. Landlord and Tenant shall
each require the Appraisers to make such determination and report it in writing
to Landlord and Tenant within twenty (20) days after such selection, and each
party shall use

 

-25-



--------------------------------------------------------------------------------

its best efforts to secure such determination within such time period. If the
two selected Appraisers agree as to which rate is closest, the rate agreed to
shall be deemed the effective rental rate. If the two selected Appraisers fail
to agree pursuant to this procedure, they shall together immediately select a
third Appraiser who shall then (within ten (10) days of the Appraisers’
selection) determine which rate is closest to the Market Rent as determined by
the third Appraiser. The third Appraiser shall notify Landlord and Tenant of its
determination and the rental rate selected shall be the effective rental rate.
Each party will pay the fee of the Appraiser selected by it and one-half of the
fee of the third Appraiser.

4.4        Limitations; Termination of Option to Renew.  Tenant shall not have
the right to renew the Lease for any amount of space less than the entire
Premises. The Renewal Option shall terminate as to the entire Premises upon the
failure by Tenant to timely deliver the Option Exercise Notice at the times and
in the manner set forth in this Section 4. Tenant shall not have the right to
exercise the Renewal Option, and the Renewal Option shall be of no force or
effect, if, as of the date of the Option Exercise Notice, or as of the scheduled
commencement date of the Renewal Term, (a) an event of default is continuing or
(b) Landlord has given more than 2 notices of default in any 12-month period for
nonpayment of monetary obligations.

4.5        Self-Operative; Amendment to Lease.    Notwithstanding the fact that,
upon Tenant’s exercise of the herein option to renew, the renewal of the Term
shall be self executing, as aforesaid, the parties shall, within 15 days after
Tenant’s exercise thereof, execute one or more amendments to the Lease
reflecting such additional term.

4.6        Rights Personal to Tenant.     The Renewal Option shall be personal
to REDWOOD TRUST, INC., a Maryland corporation (together with any Permitted
Transferee who has assumed the Lease (as defined in Section 14.2 of the Lease),
collectively, “Original Tenant”), and may only be exercised by Original Tenant
(and not any assignee, sublessee or other transferee of Original Tenant’s
interest in the Lease). All references to “Tenant” in this Section 4 shall mean
Original Tenant only. In the event of any assignment of the Lease or sublease of
all or any portion of the Premises to any party other than Original Tenant, the
Renewal Option shall be extinguished.

5.          EXPANSION OPTION.

5.1        Grant of Option; Conditions.    Tenant shall have an option (the
“Expansion Option”) to lease the remainder of 4th floor of the Building as
depicted on the demising plan attached hereto as Exhibit A-2 and consisting of
approximately 10,942 rentable square feet of space (the “Expansion Space”) if:

(a)        Landlord receives Tenant’s notice of exercise (“Expansion Notice”)
identifying Expansion Space on or before June 1, 2013 (the “Expansion Notice
Deadline”); and

(b)        Tenant is not in Default at the time that Tenant delivers its
Expansion Notice; and

(c)        None of the Premises is sublet (other than pursuant to a Permitted
Transferee (as defined in Section 14.2 of the Lease) at the time that Tenant
delivers its Expansion Notice; and

(d)        The Lease has not been assigned (other than pursuant to a Permitted
Transferee (as defined in Section 14.2 of the Lease) prior to the date that
Tenant delivers its Expansion Notice

 

-26-



--------------------------------------------------------------------------------

5.2        Terms Applicable to Expansion Space.

(a)        The Base Rent rate per rentable square foot for the Expansion Space
shall be equal to the Base Rent under the Lease and shall increase in accordance
with the Base Rent rate schedule for the initial Premises. Base Rent
attributable to the Expansion Space shall be payable in monthly installments in
accordance with the terms and conditions of the Lease.

(b)        Tenant shall pay additional Rent in accordance with the terms of the
Lease.

(c)        The Expansion Space shall be incorporated into the Premises pursuant
to the Expansion Amendment (as defined below) and Tenant shall be responsible
for payment of Base Rent and its Tenant’s Pro Rata Share of Operating Expenses
with respect thereto (such date, the “Expansion Effective Date”) upon: (i) if
Tenant will be performing the Finish Work with respect to the Expansion Space,
the earlier of (A) 90 days following the date on which Landlord delivers
possession of the Expansion Space to Tenant or (B) the date that Tenant
commences operations of its business in the Expansion Space; or (ii) if Landlord
has agreed to perform Finish Work with respect to the Expansion Space, the date
on which Landlord delivers the Premises to Tenant Ready for Occupancy as relates
to such Finish Work.

(d)        To the extent that the Abated Rent Period has not expired as of the
date on which Tenant is required to commence Rent payments for the Expansion
Space, Tenant shall be entitled to abatement of Base Rent with respect to the
Expansion Space until the end of the Abated Rent Period.

(e)        Landlord shall deliver the Expansion Premises as soon as commercially
reasonable after Tenant’s exercise of the Expansion Option. If Landlord is
delayed in delivering possession of the Expansion Space due to the holdover or
unlawful possession of such space by any party, Landlord shall use reasonable
efforts to obtain possession of the Expansion Space, and the date for delivery
shall be postponed until the date Landlord delivers possession of the Expansion
Space to Tenant free from occupancy by any party.

(f)        Tenant shall take the Expansion Space in its “AS IS” condition, and
(except as set forth in Sub-section (c) above) Landlord shall have no obligation
for free rent, leasehold improvements or for any other tenant inducements for
the Expansion Space; provided, however, Tenant shall be entitled to a Finish
Allowance applicable to the Expansion Space in an amount equal to the product of
$35.00 per rentable square foot of the Expansion Space multiplied by the
quotient obtained by dividing (i) the number of full calendar months remaining
in the Initial Term as of the Expansion Effective Date divided by (ii) 92 (the
“Expansion Tenant Improvement Allowance”). The Expansion Tenant Improvement
Allowance shall be applied, at Tenant’s election, either on terms substantially
similar to those in the Work Letter attached to the Lease (subject to the
parties mutual approval of an “Approved Plan” prior to execution of the
Expansion Amendment) or in accordance with Landlord’s standard work letter for
tenant-performed Finish Work.

5.3        Expansion Amendment.    If Tenant is entitled to and properly
exercises its Expansion Option, Landlord shall prepare an amendment (the
“Expansion Amendment”) consistent with the terms and conditions as set forth
herein to reflect changes in the Base Rent, Tenant’s Pro Rata Share and other
appropriate terms. Tenant shall, within 10 days after Tenant’s receipt thereof,
execute the Expansion Amendment; provided, however, that any amendment to the
Lease for the Expansion Space shall provide that it shall be co-terminus with
the original Premises.

5.4        No Marketing of the Expansion Space.  Landlord agrees that it shall
not enter in to a new lease for the Expansion Space prior to the end of the
Expansion Notice Deadline.

 

-27-



--------------------------------------------------------------------------------

5.5        Termination of Expansion Option.   The Expansion Option granted
herein shall terminate if not exercised on or before the Expansion Notice
Deadline.

6.          RIGHT OF FIRST REFUSAL –FOURTH FLOOR.

6.1        Grant of Option; Conditions.  If any lease for any portion of the
Expansion Space (referred to in this Section 6 as the “Refusal Space”) shall
expire and if Landlord intends to enter into a lease for the Expansion Space
(“Proposed Lease”) with any party other than the tenant then occupying the
Expansion Space prior to the end of the Term then Landlord shall first offer to
Tenant the right to lease the Refusal Space (as defined below) as part of the
Premises upon the terms and conditions of the Proposed Lease (the “Right of
First Refusal”). Tenant’s Right of First Refusal is on-going right during the
Initial Term and shall be exercised as follows: when Landlord has received a
bona fide written offer for the Refusal Space from a prospective tenant, other
than the tenant then occupying the Refusal Space (the “Prospect”) interested in
leasing the Refusal Space, Landlord shall, after offering the space to any other
parties with superior rights to such space as specified in this Lease, advise
Tenant (the “Advice”) of the terms and conditions under which Landlord is
prepared to lease the Refusal Space to such Prospect, which terms and conditions
shall be adjusted to reflect the remaining Term of the Lease (including any
then-exercised Renewal Option). The Advice shall include any and all other space
in the Building (which, for purposes of such Advice, shall be deemed to be part
of the Refusal Space) that such Prospect is interested in leasing, and Tenant
must exercise this Right of First Refusal, if at all, by accepting all such
space in the Building identified in the Advice (the “Refusal Space”). Tenant may
lease the Refusal Space under such terms, subject to Section 6.2(c) below, by
providing Landlord with written notice of exercise (the “Notice of Exercise”)
within 5 business days after the date of the Advice. Tenant shall be deemed to
have declined to exercise this Right of First Refusal if its Notice of Exercise
is delayed or if the Notice of Exercise changes any term or condition of the
Advice. Notwithstanding the foregoing, Tenant shall have no such Right of First
Refusal and Landlord need not provide Tenant with an Advice if:

(a)        an Event of Default is continuing at the time that Landlord would
otherwise deliver the Advice; or

(b)        the Premises, or any portion thereof, is sublet (other than pursuant
to a Transfer to a Permitted Transferee, as defined in Section 14.2 of the
Lease) at the time Landlord would otherwise deliver the Advice; or

(c)        the Lease has been assigned (other than pursuant to a Transfer to a
Permitted Transferee, as defined in Section 14.2 of the Lease) prior to the date
Landlord would otherwise deliver the Advice; or

(d)        Tenant is not occupying the Premises on the date Landlord would
otherwise deliver the Advice.

6.2        Terms for Refusal Space.

(a)        Subject to Section 6.3 below, the term for the Refusal Space shall
commence upon the Refusal Space Commencement Date (as defined herein) and shall
continue for the longer of (i) the term stated in the Advice or (ii) the
remainder of the Term. Upon the Refusal Space Commencement Date, the Refusal
Space shall be considered a part of the Premises. Tenant shall pay Rent for the
Refusal Space in accordance with the terms and conditions of the Advice and all
of the terms stated in the Advice shall govern Tenant’s occupancy of the Refusal
Space; provided, however, all other non-conflicting terms and conditions of the
Lease shall

 

-28-



--------------------------------------------------------------------------------

govern Tenant’s occupancy of the Refusal Space. The “Refusal Space Commencement
Date” shall mean upon substantial completion of any improvements committed to be
performed in the Refusal Space by Landlord pursuant to the Advice and Landlord’s
delivery of possession of the Refusal Space to Tenant.

(b)        The Refusal Space (including improvements and personalty, if any)
shall be accepted by Tenant in its condition and as-built configuration existing
on the Refusal Space Commencement Date, unless the Advice specifies additional
work to be performed by Landlord in the Refusal Space after the Refusal Space
Commencement Date, in which case Landlord shall perform such work in the Refusal
Space or provide Tenant with an equivalent allowance to complete such work. If
Landlord is delayed delivering possession of the Refusal Space due to the
holdover or unlawful possession of such space by any party, Landlord shall use
reasonable efforts to obtain possession of the space, and the Refusal Space
Commencement Date shall be postponed until the date Landlord delivers possession
of the Refusal Space to Tenant free from occupancy by any party.

(c)        Notwithstanding anything to the contrary herein, with respect to any
Advice delivered on or before December 31, 2013, provided Tenant timely delivers
its Notice of Exercise, the terms for the Refusal Space shall be as set forth in
Section 5 above as if Tenant had exercised its Expansion Option.

(d)        Landlord reserves the right upon receipt of the Notice of Exercise to
request Tenant’s current financial records in a form reasonably acceptable to
Landlord, to review Tenant’s current financial condition and to adjust the
security required under the Advice as reasonably determined by Landlord.

6.3        Termination of Right of First Refusal.    The rights of Tenant
hereunder with respect to the entire Refusal Space shall terminate if Tenant
assigns the Lease (other than pursuant to a Transfer to a Permitted Transferee,
as defined in Section 14.2 of the Lease).

6.4        Refusal Space Amendment.    If Tenant exercises its Right of First
Refusal, Landlord shall prepare an amendment to the Lease (the “Refusal Space
Amendment”) adding the Refusal Space to the Premises on the terms set forth in
the Advice and reflecting the changes in the Base Rent, rentable square footage
of the Premises, Tenant’s Pro Rata Share and other appropriate terms. A copy of
the Refusal Space Amendment shall be sent to Tenant within a reasonable time
after Landlord’s receipt of the Notice of Exercise, and Tenant shall execute and
return the Refusal Space Amendment to Landlord within 10 days thereafter and
Landlord shall promptly counter execute and return same to Tenant, but an
otherwise valid exercise of the Right of First Refusal shall be fully effective
whether or not the Refusal Space Amendment is executed.

6.5        Subordination.  Notwithstanding anything herein to the contrary,
Tenant’s Right of First Refusal is subject and subordinate to (i) any tenant
leasing all or any portion of the Refusal Space as of the date of the Lease; and
(ii) the expansion rights (whether such rights are designated as a right of
first offer, right of first refusal, expansion option or otherwise) of any
tenant of the Building regarding the Refusal Space existing on the date of the
Lease. Landlord hereby represents that the only tenant holding rights described
in clause (ii) above is Intermap Technologies, Inc (and their successors under
such lease).

7.          RIGHT OF FIRST REFUSAL – THIRD FLOOR.

7.1        Grant of Option; Conditions.  If at any time during the Term any
lease for any portion of the space on the 3rd floor of the Building as depicted
on the demising plan attached hereto as

 

-29-



--------------------------------------------------------------------------------

Exhibit A-3 and consisting of approximately 14,399 rentable square feet (the
“Third Floor Refusal Space”) shall expire and if Landlord intends to enter into
a lease for such Refusal Space (“Third Floor Proposed Lease”) with any party
other than the tenant then occupying the Third Floor Refusal Space, then
Landlord shall first offer to Tenant the right to lease the Third Floor Refusal
Space as part of the Premises upon the terms and conditions of the Third Floor
Proposed Lease (the “Third Floor Right of First Refusal”). Tenant’s Third Floor
Right of First Refusal is an on-going right for the Initial Term and shall be
exercised in the same manner as an exercise of the Right of First Refusal in
response to an Advice delivered on or after January 1, 2014 with respect to the
Refusal Space pursuant to Section 6 above excluding Section 6.5 above.

7.2        Notwithstanding anything to the contrary herein, if as of Landlord’s
delivery of an Advice for the Third Floor Refusal Space any part of the
Expansion Space has not already been incorporated into the Premises pursuant to
Tenant’s exercise of its Expansion Option or Right of First Refusal or otherwise
and is available for lease as determined by Landlord, then Landlord may include
such available portion of the Expansion Space in the Advice delivered with
respect to the Third Floor Refusal Space in which case Tenant shall be required
to accept the entirety of the applicable Third Floor Refusal Space and the
Expansion Space as a condition for Tenant’s exercise of its Third Floor Right of
First Refusal. If Landlord so elects to include the Expansion Space as part its
Advice with respect to the Third Floor Refusal Space then (a) the terms for the
Third Floor Refusal Space shall be as set forth in the Advice and (b) the terms
for the Expansion Space shall be on such terms as would be applicable to such
portions of the Expansion Space as if offered pursuant to the Right of First
Refusal granted under Section 6 above depending on the date of the Advice (i.e.,
with respect to any Advice delivered on or before December 31, 2013, as set
forth in Section 5 above as if Tenant had exercised its Expansion Option and,
with respect to any Advice delivered thereafter, on such terms as specified by
Landlord in the Advice).

7.3        Subordination.  Notwithstanding anything herein to the contrary,
Tenant’s Third Floor Right of First Refusal is subject and subordinate to
(i) any tenant leasing all or any portion of the Third Floor Refusal Space as of
the date of the Lease; and (ii) the expansion rights (whether such rights are
designated as a right of first offer, right of first refusal, expansion option
or otherwise) as may be held or granted to any tenant leasing all or any portion
of the Third Floor Refusal Space as of the date of the Lease.

8.          TEMPORARY SPACE.

8.1        As of the later of (a) the date set forth in the first paragraph of
the Lease and (b) January 15, 2013, Landlord hereby gives permission for Tenant
to enter approximately 7,215 rentable square feet of space on the first floor of
the Building, commonly known as Suite 115 (the “Temporary Space”) together with
certain office furniture identified the list attached hereto as Exhibit G (the
“Temporary Furniture”) for Tenant’s use consistent with the Permitted Use until
the Surrender Date (as defined herein) (“Temporary Space Access”). The
“Surrender Date” shall be the Commencement Date under the Lease and the period
between the date Landlord delivers possession of the Temporary Space to Tenant
and the Surrender Date is the “Temporary Space Possession Period.” Tenant shall
be conclusively deemed to have accepted the Temporary Space and the Temporary
Furniture “AS IS” in the condition existing on the date Tenant first takes
possession and to have waived all claims relating to the condition of the
Temporary Space, the Building and the Property. Tenant acknowledges and agrees
that neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the Temporary Space or the Temporary Furniture or with
respect to the suitability of any part of the same for the conduct of Tenant’s
business. By taking possession of the Temporary Space and Temporary Furniture,
Tenant agrees that the same and the Building and the Real Property are in good
and sanitary order, condition and repair acceptable to Tenant. Landlord shall
not be liable for a failure to deliver

 

-30-



--------------------------------------------------------------------------------

possession of the Temporary Space or any other space or the Temporary Furniture
due to the holdover or unlawful possession of such space by another party,
however Landlord shall use reasonable efforts to obtain possession of the same.
The commencement date for the Temporary Space Possession Period, in such event,
shall be postponed until the date Landlord delivers possession of the Temporary
Space to Tenant pursuant to the Temporary Space Plans and free from occupancy by
any party.

8.2        If Tenant takes possession of the Temporary Space during the
Temporary Space Possession Period, such possession shall be subject to the terms
and conditions of the Lease (as if the Temporary Space were part of the
Premises), including, without limitation, the requirements set forth in
Section 10 (Character of Occupancy), Section 17 (Surrender and Notice),
Section 18 (Insurance), and Section 24 (Holding Over); provided, however, Tenant
shall have no obligation to pay Rent with respect to the Temporary Space during
the Temporary Space Possession Period. Notwithstanding anything in the Lease or
this Addendum to the contrary, Tenant shall have no right to sublet all or any
portion of the Temporary Space. Tenant shall not remove any of the Temporary
Furniture from the Temporary Space without Landlord’s prior consent.

8.3        Tenant assumes full responsibility for all acts of Tenant and any of
the Tenant’s Agents, and for all property, equipment, materials, tools or
machinery placed or stored in the Temporary Space by Tenant or Tenant’s Agents,
and Tenant shall immediately repair or cause to be repaired, at its expense, all
damage caused to the Temporary Space, Building, or the Real Property by Tenant
or any of Tenant’s Agents. Tenant shall indemnify and hold Landlord harmless
from and against any and all loss, cost, damage or expense of any nature caused
by Tenant or any of Tenant’s Agents. Tenant further agrees that it is
responsible for returning the Temporary Furniture in good order and condition,
ordinary wear and tear and loss by fire or other casualty excepted.

9.          MONUMENT SIGNAGE.  If the Premises exceeds 20,000 rentable square
feet during the term of the Lease through Tenant’s exercise of its options under
the Lease or pursuant to one or more amendments thereto then, for the period
during which the Premises is and remains larger than 20,000 rentable square
feet, Tenant shall be entitled to display signage on one of the monument signs
appurtenant to the Building for so long as Landlord maintains one or more such
monument signs; provided that Landlord shall not be required to maintain any
monument signage for the Building. Such signage shall be prepared and installed
at Tenant’s sole cost and expense subject to Landlord’s signage criteria and
using Landlord’s approved fabrication and installation contractors.

10.          SNDA.  Following the date of the Lease, upon written request by
Tenant, Landlord shall use commercially reasonable efforts to obtain a
subordination, nondisturbance and attornment agreement from the Mortgagee
existing as of such date substantially in such existing Mortgagee’s then-current
form, without changes (“SNDA”). Landlord’s failure to obtain an SNDA shall not
constitute a default by Landlord under the Lease. Commercially reasonable
efforts of Landlord shall not require Landlord to incur any cost or expense in
excess of such Mortgagee’s customary fee for providing its standard form of SNDA
or to incur any liability or assume any additional obligation (e.g., Landlord
shall not be required to establish a reserve account with respect to the Lease)
to obtain such agreement and Tenant shall pay the Mortgagee’s legal fees in
connection with the SNDA.

[signatures on following page]

 

-31-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Addendum.

 

REDWOOD TRUST, INC.,

a Maryland corporation

By:

 

/s/ E. Todd Whittemore

Print Name:

 

E. Todd Whittemore

Print Title:

 

Managing Director

ATTEST:

 

By:

 

/s/ Christopher J. Abate

Print Name:

 

Christopher J. Abate

Print Title:

 

Chief Financial Officer

“Tenant”

MG-POINT, LLC, a Colorado limited liability

 

By:

 

 

/s/ Paul Hogan

  Authorized Signatory   “Landlord”

 

 

-32-



--------------------------------------------------------------------------------

EXHIBIT A-1 TO LEASE

THE PREMISES

[Insert Diagram]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-2 TO LEASE

THE EXPANSION SPACE

[Insert Diagram]

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-3 TO LEASE

THIRD FLOOR REFUSAL SPACE

[Insert Diagram]

 

A-3-1



--------------------------------------------------------------------------------

EXHIBIT B TO LEASE

REAL PROPERTY

LOT 1,

CASTLE VIEW HEIGHTS AMENDED 6th AMENDMENT,

COUNTY OF DOUGLAS,

STATE OF COLORADO.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C TO LEASE

OPERATING EXPENSES

6.1        Definitions. The additional terms below have the following meanings
in this Lease:

(1)        “Base Operating Expenses” means an amount equal to the Operating
Expenses for the calendar year identified as the Base Year in Section 1.5, as
determined by Landlord in accordance with this Exhibit C. Tenant acknowledges
Landlord has not made any representations or warranties that the Base Operating
Expenses will equal any specified amounts (any estimates provided by Landlord
are non-binding estimates only).

(2)        “Landlord’s Accountants” means that individual or firm employed by
Landlord from time to time to keep the books and records for the Building
Complex, and/or to prepare the federal and state income tax returns for Landlord
with respect to the Building Complex, which books and records shall be certified
to by a representative of Landlord. All determinations made hereunder shall be
made by Landlord’s Accountants unless otherwise stated.

(3)        “Rentable Area” means 186,945 rentable square feet of space. If there
is a significant change in the aggregate Rentable Area as a result of an
addition, partial destruction, modification to building design, or similar cause
which causes a reduction or increase in the Rentable Area on a permanent basis
or, if Landlord remeasures the Building and a change in Rentable Area occurs,
Landlord’s Accountants shall make such adjustments in the computations as are
necessary to provide for such change.

(4)        “Tenant’s Pro Rata Share” means the percentage set forth in
Section 1.5. If Tenant, at any time during the Term, leases additional space in
the Building or if the Rentable Area is adjusted, Tenant’s Pro Rata Share shall
be recomputed by dividing the total rentable square footage of space then leased
by Tenant (including any additional space) by the Rentable Area and the
resulting figure shall become Tenant’s Pro Rata Share.

(5)        “Operating Expense Year” means each calendar year during the Term,
except that the first Operating Expense Year begins on the Commencement Date and
ends on December 31 of such year and the last Operating Expense Year begins on
January 1 of the calendar year in which this Lease expires or is terminated and
ends on the date of such expiration or termination. If an Operating Expense Year
is less than twelve (12) months, Operating Expenses for such year shall be
prorated.

(6)        “Operating Expenses” means all operating expenses of any kind or
nature which are in Landlord’s reasonable judgment necessary, appropriate, or
customarily incurred in connection with the operation and maintenance of the
Building Complex. Operating Expenses include:

(a)        All real property taxes and assessments levied against the Building
Complex by any governmental or quasi-governmental authority or under any
covenants, declarations, easements or restrictions, including taxes,
assessments, surcharges, or service or other fees of a nature not presently in
effect which are hereafter levied on the Building Complex as a result of the
use, ownership or operation of the Building Complex or for any other reason,
whether in lieu of or in addition to, any current real estate taxes and
assessments. However, any taxes which are levied on the rent of the Building
Complex will be determined as if the Building Complex were Landlord’s only real
property. In no event do taxes and assessments include any federal or state
income taxes levied or assessed on Landlord. Expenses for tax consultants to
contest taxes or assessments are also included as Operating Expenses (all of the
foregoing are collectively referred to herein as “Taxes”). Taxes also include
special assessments,

 

C-1



--------------------------------------------------------------------------------

license taxes, business license fees, business license taxes, commercial rental
taxes, levies, charges, penalties or taxes, imposed by any authority against the
Premises, Building Complex or any legal or equitable interest of Landlord.
Special assessments are deemed payable in such number of installments permitted
by law, whether or not actually so paid, and include any applicable interest on
such installments. Taxes (other than special assessments) are computed on an
accrual basis based on the year in which they are levied, even though not paid
until the following Operating Expense Year;

(b)        Costs of supplies, including costs of relamping and replacing
ballasts in all Building standard tenant lighting;

(c)        Costs of energy for the Building Complex, including costs of propane,
butane, natural gas, steam, electricity, solar energy and fuel oils, coal or any
other energy sources;

(d)        Costs of water and sanitary and storm drainage services;

(e)        Costs of janitorial and security services;

(f)        Costs of general maintenance, repairs, and replacements including
costs under HVAC and other mechanical maintenance contracts; and repairs and
replacements of equipment used in maintenance and repair work;

(g)        Costs of maintenance, repair and replacement of landscaping;

(h)        Insurance premiums for the Building Complex, including all-risk or
multi-peril coverage, together with loss of rent endorsement; the part of any
claim paid under the deductible portion of any insurance policy carried by
Landlord; public liability insurance; and any other insurance carried by
Landlord on any component parts of the Building Complex;

(i)        All labor costs, including wages, costs of worker’s compensation
insurance, payroll taxes, fringe benefits, including pension, profit-sharing and
health, and legal fees and other costs incurred in resolving any labor dispute;

(j)        Professional building management fees, costs and expenses, including
costs of office space and storage space required by management for performance
of its services;

(k)        Legal, accounting, inspection, and other consulting fees (including
fees for consultants for services designed to produce a reduction in Operating
Expenses or improve the operation, maintenance or state of repair of the
Building Complex);

(l)        Costs of capital improvements and structural repairs and replacements
to the Building Complex to conform to changes subsequent to the date of issuance
of the shell and core certificate of occupancy for the Building in any
Applicable Laws (herein “Required Capital Improvements”); and the costs of any
capital improvements and structural repairs and replacements designed primarily
to reduce Operating Expenses (herein “Cost Savings Improvements”). Expenditures
for Required Capital Improvements and Cost Savings Improvements will be
amortized at a market rate of interest over the useful life of such capital
improvement (as determined by Landlord’s Accountants); however, the amortized
amount of any Cost Savings Improvement in any year will be equal to the
estimated resulting reduction in Operating Expenses; and

(m)       Costs incurred for Landlord’s Accountants including costs of any
experts and consultants engaged to assist in making the computations;

 

C-2



--------------------------------------------------------------------------------

“Operating Expenses” do not include:

(i)        Costs of work, including painting and decorating, which Landlord
performs for any tenant other than work of a kind and scope which Landlord is
obligated to furnish to all tenants whose leases contain a rental adjustment
provision similar to this one;

(ii)       Costs of repairs or other work occasioned by fire, windstorm or other
insured casualty to the extent of insurance proceeds received;

(iii)      Leasing commissions, advertising expenses, and other costs incurred
in leasing space in the Building;

(iv)      Costs of repairs or rebuilding necessitated by condemnation;

(v)       Interest on borrowed money or debt amortization, except as
specifically set forth above;

(vi)      Depreciation on the Building Complex;

(vii)     Costs of excess or additional services provided to any tenant in the
Building which are directly billed to such tenants or for which such tenant is
liable;

(viii)    Any cost due to Landlord’s breach of this Lease;

(ix)      Cost of services or utilities used by any other tenant in the building
which exceeds reasonable amounts;

(x)       Any legal fees incurred by Landlord in enforcing its rights under
other leases for premises in the Building;

(xi)      Landlord’s general corporate overhead and general and administrative
expenses except to the extent reasonably and equitably apportioned between the
Building and other properties owned or managed by Landlord;

(xii)     Advertising and promotional expenditures and costs of signs in or on
the Building identifying the owner of the Building or any other tenant;

(xii)     Costs incurred in connection with upgrading the Building to comply
with any governmental law or regulation that was in effect prior to the date of
this Lease;

(xiii)    Any and all costs arising from the presence, removal, abatement, or
remediation of Hazardous Materials in or about the Building, not placed therein
by Tenant;

(xiv)    Landlord’s charitable or political contributions;

(xv)     Costs arising from latent defects in the base, shell, or core of the
Building or repair thereof;

(xvi)    Liabilities and costs (including in connection therewith all attorneys’
fees and costs of settlement, judgments and payments in lieu thereof) arising
from claims, disputes, or potential disputes in connection with potential or
actual claims, litigation, or arbitration pertaining to Landlord and/or the
Building, except for costs incurred to successfully contest or reduce taxes;

 

C-3



--------------------------------------------------------------------------------

(xvii)     Rentals for items (except when needed in connection with normal
repairs and maintenance of permanent systems), which if purchased, rather than
rented, would constitute a capital improvement that is excluded as an operating
expense hereunder;

(xviii)    Costs, including permit, license, and inspection costs, incurred with
respect to the installation of interior tenant improvements or otherwise
improving, decorating, painting, or redecorating interior space for tenants or
other occupants of the Building; and

(xix)      Any other expenses which, in accordance with generally accepted
accounting principles, consistently applied, would not normally be treated as
operating expenses by landlords of comparable buildings in the area of the
Building Complex.

To the extent that employees, utilities or other services or costs are
attributable to the Building and other buildings on a common basis or are
provided for Common Areas, such Operating Expenses shall be reasonably allocated
by Landlord to the Building. If any lease entered into by Landlord with any
tenant in the Building is on a so-called “net” basis, or provides for a separate
basis of computation for any Operating Expenses with respect to its leased
premises, Landlord’s Accountants may modify the computation of Base Operating
Expenses, Rentable Area, and Operating Expenses for a particular Operating
Expense Year to eliminate or modify any expenses which are paid for in whole or
in part by such tenant. If the Rentable Area is not fully occupied during any
particular Operating Expense Year, Landlord’s Accountants may adjust those
Operating Expenses which are affected by occupancy for the particular Operating
Expense Year to reflect 100% occupancy. Furthermore, in making any computations
contemplated hereby, Landlord’s Accountants may make such other modifications to
the computations as are required in their judgment to achieve the intention of
the parties hereto.

6.2        Additional Payment.   If any increase occurs in Operating Expenses
for any Operating Expense Year during the Term in excess of the Base Operating
Expenses, Tenant shall pay Landlord Tenant’s Pro Rata Share of the amount of
such increase (less Estimated Payments, if any, previously made by Tenant for
such year).

6.3        Estimated Payments.   During each Operating Expense Year beginning
with the first month of the second Operating Expense Year and continuing each
month thereafter throughout the Term, Tenant shall pay Landlord, at the same
time as Base Rent is paid, an amount equal to 1/12 of Landlord’s estimate of
Tenant’s Pro Rata Share of any projected increases in Operating Expenses for the
particular Operating Expense Year in excess of Base Operating Expenses
(“Estimated Payment”).

6.4        Annual Adjustments.

(1)        Following the end of each Operating Expense Year, including the first
Operating Expense Year, Landlord shall submit to Tenant a statement setting
forth the exact amount of Tenant’s Pro Rata Share of the increase, if any, of
the Operating Expenses for the Operating Expense Year just completed over the
Base Operating Expenses. Beginning with the statement for the second Operating
Expense Year, each statement shall set forth the difference, if any, between
Tenant’s actual Pro Rata Share of the increase in Operating Expenses for the
Operating Expense Year just completed and the estimated amount for such
Operating Expense Year. Each statement shall also set forth the projected
increase, if any, in Operating Expenses for the new Operating Expense Year over
Base Operating Expenses and the corresponding increase or decrease in Tenant’s
monthly Rent for such new Operating Expense Year above or below the Rent paid by
Tenant for the immediately preceding Operating Expense Year.

 

C-4



--------------------------------------------------------------------------------

(2)        To the extent that Tenant’s Pro Rata Share of the increase in
Operating Expenses for the period covered by a statement is different from the
Estimated Payment during the Operating Expense Year just completed, Tenant shall
pay Landlord the difference within 30 days following receipt by Tenant of the
statement or receive a credit against the next due Rent, as the case may be.
Until Tenant receives a statement, Tenant’s Estimated Payment for the new
Operating Expense Year shall continue to be paid at the prior Estimated Payment,
but Tenant shall commence payment of Rent based on the new Estimated Payment
beginning on the first day of the month following the month in which Tenant
receives the statement. Tenant shall also pay Landlord or deduct from the Rent,
as the case may be, on the date required for the first payment, as adjusted, the
difference, if any, between the Estimated Payment for the new Operating Expense
Year set forth in the statement and the Estimated Payment actually paid during
the new Operating Expense Year. If, during any Operating Expense Year, there is
a change in the information on which Tenant is then making its Estimated
Payments so that the prior estimate is no longer accurate, Landlord may revise
the estimate and there shall be such adjustments made in the monthly Rent on the
first day of the month following notice to Tenant as shall be necessary by
either increasing or decreasing, as the case may be, the amount of monthly Rent
then being paid by Tenant for the balance of the Operating Expense Year.

6.5        Miscellaneous.  In no event will any decrease in Rent pursuant to any
provision hereof result in a reduction of Rent below the Base Rent. Delay by
Landlord in submitting any statement for any Operating Expense Year does not
affect the provisions of this Section or constitute a waiver of Landlord’s
rights for such Operating Expense Year or any subsequent Operating Expense
Years.

6.6        Dispute.  If Tenant disputes an adjustment submitted by Landlord or a
proposed increase or decrease in the Estimated Payment, Tenant shall give
Landlord notice of such dispute within 150 days after Tenant’s receipt of the
adjustment. If Tenant does not give Landlord timely notice, Tenant waives its
right to dispute the particular adjustment. If Tenant timely objects, Tenant may
engage its own certified public accountants (“Tenant’s Accountants”) to verify
the accuracy of the statement complained of or the reasonableness of the
estimated increase or decrease. Tenant’s Accountants shall enter into a
confidentiality agreement satisfactory to Landlord. If Tenant’s Accountants
determine that an error has been made, Landlord’s Accountants and Tenant’s
Accountants shall endeavor to agree upon the matter, failing which such matter
shall be submitted to an independent certified public accountant selected by
Landlord, with Tenant’s reasonable approval, for a determination which will be
conclusive and binding upon Landlord and Tenant. All costs incurred by Tenant
for Tenant’s Accountants shall be paid for by Tenant unless Tenant’s Accountants
disclose an error, acknowledged by Landlord’s Accountants (or found to have
occurred through the above independent determination), of more than 7% in the
computation of the total amount of Operating Expenses, in which event Landlord
shall pay the reasonable out-of-pocket costs incurred by Tenant to obtain such
audit (excluding costs or fees paid on a contingency basis). Notwithstanding the
pendency of any dispute, Tenant shall continue to pay Landlord the amount of the
Estimated Payment or adjustment determined by Landlord’s Accountants until the
adjustment has been determined to be incorrect. If it is determined that any
portion of the Operating Expenses were not properly chargeable to Tenant, then
Landlord shall promptly credit or refund the appropriate sum to Tenant.

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D TO LEASE

COMMENCEMENT CERTIFICATE

                                     , 201  

[TENANT]

 

RE:

Lease Agreement dated as of                              (the “Lease”), by and
between MG-POINT, LLC, a Colorado limited liability company, as Landlord, and
[TENANT], as Tenant

Dear Tenant:

With regard to the referenced Lease, Landlord and Tenant acknowledge the
following (initially capitalized words not otherwise defined have the same
meaning set forth in the Lease):

1.          The Premises consisting of                  square feet were
delivered on           *                . In accordance with Section 5 of the
Lease, the Commencement Date is 12:01 a.m., the first day of the month of
              **                   and the Expiration Date is 12:00 midnight,
the last day of the month of                               . Rent is payable for
any partial month during which Tenant’s obligation for payment of Rent is in
effect, if applicable, on a prorated basis.

*

This blank should be the date that Landlord delivers the Premises.

**

This blank should be the first day of a calendar month. If the [ date which is
15 days after the ]delivery date is not the first day of a calendar month, then
this blank shall be the first day of the calendar month following the delivery
date.

This Commencement Certificate forms a part of the Lease. Should any
inconsistency arise between this Commencement Certificate and any other
provision of the Lease as to the specific matters which are the subject of this
Commencement Certificate, the terms and conditions of this Commencement
Certificate shall control.

Please acknowledge the foregoing by having an authorized officer sign in the
space provided below and return to our office. This document may be executed in
counterparts, each of which shall constitute the original. Facsimile signatures
shall be binding as original signatures.

ACKNOWLEDGED AND AGREED this            day of
                                        , 201  :

 

REDWOOD TRUST, INC.,     MG-POINT, LLC, a Colorado limited liability a Maryland
corporation       By:  

                                         
                                                     

   

By:

 

                                         
                                                     

Print Name:  

                                         
                                       

      Authorized Signatory

Print Title:  

                                                          
                        

              “Landlord” ATTEST:         By:  

                                                          
                        

     

Print Name:  

                                                          
                      

     

Print Title:  

                                                          
                        

       

 

“Tenant”

     

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E TO LEASE

RULES AND REGULATIONS

1.          No sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building
without the prior written consent of Landlord. Landlord shall have the right to
remove, at the violating tenant’s expense and without notice, any sign installed
or displayed in violation of this rule. All approved signs or lettering on doors
and walls shall be printed, painted, affixed or inscribed at the expense of the
requesting tenant by a person or vendor approved by Landlord. In addition,
Landlord reserves the right to change from time to time the format of the signs
or lettering and to require previously approved signs or lettering to be
appropriately altered.

2.          The coverings for all windows in each tenant’s premises shall be
lowered and closed as reasonably required because of the position of the sun,
during the operation of the Building’s air-conditioning system. All tenants
whose premises are visible from one of the lobbies, or any other public portion
of the Building, shall furnish and maintain their premises in a first-class
manner, utilizing furnishings and other decorations commensurate in quality and
style with the furnishings and decor in the public portions of the Building. If
Landlord objects in writing to any curtains, blinds, shades or screens attached
to or hung in or used in connection with any window or door of the premises,
such tenant shall immediately discontinue such use. No awning shall be permitted
on any part of the premises. A tenant shall not place anything or allow anything
to be placed against or near any glass partitions or doors or windows which may
appear unsightly, in the opinion of Landlord, from outside the premises.

3.          A tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators or stairways of the Building.

4.          The directory of the Building will be provided exclusively for the
display or the name and location of tenants only and Landlord reserves the right
to exclude any other names therefrom.

5.          Unless otherwise approved by Landlord, all cleaning and janitorial
services for the Building and all premises shall be provided exclusively through
Landlord. A tenant shall not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of its premises. Landlord shall
not in any way be responsible to any tenant for any loss to property on the
premises, however occurring, or for any damage to any tenant’s property by the
janitor or any other employee or any other person.

6.          At initial occupancy, each tenant shall be furnished, free of
charge, with a reasonable number of keys or other access devices sufficient for
such tenant’s employees to have access to each locking entry or exit door to or
from the tenant premises. A tenant shall not make or have made additional access
devices and a tenant shall not alter any lock or install a new or additional
locks or bolts on any door of its premises. After initial occupancy, if
replacement access devices or a change of locks is necessary, tenant shall make
such requests through the management office. A tenant shall be charged a
reasonable fee for any change in locks or replacement access devices requested.
A tenant, upon the termination of its tenancy, shall deliver to Landlord the
access devices of all doors which have been furnished to it, and shall pay
Landlord for any unreturned access devices.

7.          If a tenant requires telegraphic, telephonic, burglar alarm or
similar services, it shall first obtain and comply with Landlord’s then-existing
installation instructions and in compliance with the Building construction
rules, including replacing or installing fire stopping in any floor penetrations
when the wiring/cabling is installed and when removed. Landlord, or its agents,
will direct the electricians as to where and how the wires may be introduced,
and without such direction, no boring or cutting for wires

 

E-1



--------------------------------------------------------------------------------

will be permitted. Any such installation and connection shall be made at the
tenant’s expense. Each tenant shall be responsible for removing, at its expense
prior to moving from the Building, all telephone, data, cable television, or
other cabling extending from its premises to the telephone closet located on
that floor which was used by tenant or installed by it or for its benefit.

8.          No equipment, materials, furniture, packages, supplies, merchandise
or other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord. Parties employed to move furnishings, fixtures and equipment in and
out of the Building shall be subject to Landlord’s approval and, if required by
law, properly licensed. Any moving company shall provide a certificate of
insurance naming Landlord and the Building manager as additional insureds prior
to initiating its moving services in the Building. Landlord shall have the right
to condition approval upon payment of an additional security deposit. A tenant
must make arrangements in advance with Landlord for moving large quantities of
furniture and equipment into or out of the Building.

9.          A tenant shall not place a load upon any floor which exceeds the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord shall have the right to prescribe the weight, size and position
to all equipment, materials, furniture or other property brought into the
Building. Heavy objects shall stand on such platforms as reasonably determined
by Landlord to be necessary to properly distribute such weight. A tenant shall,
at its cost and expense, place and maintain any of its business machines and
mechanical equipment which causes unreasonable or objectionable noise or
vibration to the structure of the Building or to any space in the Building on
vibration eliminators or other devices sufficient to eliminate the noise or
vibration. The parties employed to remove such equipment in or about the
Building must be acceptable to Landlord. Landlord will not be responsible for
loss of or damage to any such equipment or other property from any cause, and
all damage done to the Building by maintaining or moving such equipment or other
property shall be repaired at the expense of the tenant.

10.          A tenant shall not have the ability to adjust temperature control
thermostats. A tenant shall not use any method of heating or air conditioning
other than that supplied by Landlord. A tenant is encouraged to not waste
electricity, water or air conditioning. A tenant shall keep corridor doors
closed for security purposes.

11.          Landlord reserves the right to exclude from the Building outside
Ordinary Business Hours any person unless that person has an access device such
as a key, entry card, combination code, pass or is properly identified. A tenant
shall be responsible for all persons for whom it requests passes and shall be
liable to Landlord for all acts of such persons. Any person whose presence in
the Building at any time shall, in the judgment of Landlord, be prejudicial to
the safety, character, reputation, or interests of the Building or the
Building’s tenants may be denied access or may be ejected therefrom, including
any person who in the reasonable judgment of Landlord is intoxicated or under
the influence of liquor or drugs or who acts in violation of these Rules and
Regulations. During any public excitement or other commotion, Landlord may
prevent all access to the Building during the continuance of the same, by
closing the doors or otherwise, for the safety and protection of tenants, the
Building, and property in the Building. Landlord may require any person leaving
the Building with a package or other object to exhibit authorization from the
tenant of the premises from which the package or object is removed, but
enforcement of such requirement shall not impose any responsibility on Landlord
to protect any tenant against removal of property from its premises. Landlord
shall in no way be liable to any tenant for damages or loss arising from the
admission, exclusion or ejection of any person to or from a tenant’s premises or
the Building under the provisions of this rule.

 

E-2



--------------------------------------------------------------------------------

12.        Each tenant and its employees shall close and lock the doors of its
premises and entirely shut off all water faucets or other water apparatus and
gas outlets within the Premises before leaving the premises. A tenant shall be
responsible for any expense, damage or injuries sustained by other tenants or
occupants of the Building for noncompliance with this rule.

13.        The toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than that for which they were
constructed, no foreign substance or any kind whatsoever shall be thrown into
any of them, and any expense, damage or injuries sustained by other tenants or
occupants of the Building for noncompliance with this rule shall be borne by the
tenant who, or whose employees or invitees, shall have caused such damage or
injury.

14.        Except as otherwise provided in the Lease, a tenant shall not install
any cellular, radio or television antenna, satellite dish, loudspeaker or other
device on the roof or exterior walls of the Building. A tenant shall not
interfere with cellular, radio or television broadcasting or reception from or
in the Building or elsewhere.

15.        Except as otherwise provided in the Lease and except for the
installation of customary first-class office artwork and as otherwise approved
by Landlord, a tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork or plaster or in any way deface the premises. A tenant
shall not cut or bore holes for wires. A tenant shall not affix any floor
covering to the floor of the premises in any manner except as approved by
Landlord. A tenant shall repair any damage resulting from non-compliance with
this rule.

16.        A tenant shall not install, maintain or operate in public sight upon
its premises any vending machine, however, a tenant may place standard soft
drink and vending machines in its break room(s) for the convenience and use of
its employees and their guests.

17.        A tenant shall store all its trash and garbage within its premises. A
tenant shall not place in any trash box or receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. Some electronic equipment, such as computer monitors, contain
hazardous materials and must be disposed of properly and arrangements for such
disposal must be made through the Building manager. All garbage and refuse
disposal shall be made in accordance with directions and via a route designated
from time to time by Landlord. A tenant is encouraged to participate in the
Building’s recycling program.

18.        Smoking is prohibited at all times in all areas of the Building,
including offices, restrooms, corridors, stairwells, lobbies and elevators, and
may be prohibited (or restricted by Landlord to designated areas) in all outside
Common Areas of the Building Complex. A tenant shall not cause or permit any
noise (including playing of musical instruments, radio or television) or
unreasonable or objectionable odors to emanate from its premises which would
annoy other tenants or create a public or private nuisance. Unless otherwise
specifically provided in the Lease, no cooking shall be done or permitted by any
tenant in its premises, except by use of a microwave oven approved by
Underwriters’ Laboratory. Brewing coffee, tea, hot chocolate, and similar
beverages shall be permitted provided that such equipment and use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations. A tenant shall not conduct or permit any auction at its
premises. Canvassing, soliciting and peddling in the Building are prohibited.

19.        No animals, other than service animals, shall be allowed in the
Building.

20.        A tenant shall not use in any space or in the public halls of the
Building any hand trucks except those equipped with the rubber tires and side
guards or such other material-handling equipment as Landlord may approve.
Bicycles shall be used or stored only in areas designated by Landlord. No other
vehicles of any kind are permitted in the Building.

 

E-3



--------------------------------------------------------------------------------

21.        A tenant shall not use the name of the Building in connection with or
in promoting or advertising its business except as its address.

22.        The requirements of a tenant will be attended to only upon
appropriate application to the office of the Building by an authorized
individual. Employees of Landlord shall not perform any work or do anything
outside of their regular duties unless under special instruction from Landlord,
and no employee of Landlord will admit any person (the tenant or otherwise) to
any office without specific instructions from Landlord. All contractors hired by
a tenant for any purpose permitted in its Lease shall comply with the provisions
of the Lease, these Rules and Regulations, and such separate rules and
regulations as Landlord may reasonably adopt for contractors.

23.        Each tenant and its employees shall cooperate fully with the life
safety plans of the Building established by Landlord, including participation in
exit drills, fire inspections, life safety orientations and other programs
relating to life safety that may be promulgated by Landlord.

24.        Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.

25.        These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of premises in the Building.

26.        Landlord reserves the right to amend these rules and regulations and
to make such other reasonable rules and regulations as in its judgment may from
time to time be needed for safety and security, for care and cleanliness of the
Building, and for the preservation of good order in and about the Building,
including, without limitation, maintaining the Building’s status as an
environmentally responsible, profitable and sustainable building system. Each
tenant agrees to abide by all such rules and regulations in this Exhibit stated
and any additional rules and regulations which are adopted.

27.        Each tenant shall be responsible for the observance of all of the
foregoing rules by its employees, agents, clients, customers, invitees and
guests.

 

E-4



--------------------------------------------------------------------------------

EXHIBIT F TO LEASE

[INTENTIONALLY DELETED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G TO LEASE

FURNITURE LIST

[Insert List]

 

G-1



--------------------------------------------------------------------------------

WORK LETTER

WORK LETTER

REDWOOD TRUST, INC.

 

RE:

Lease of even date herewith by and between MG-POINT, LLC, a Colorado limited
liability company, as Landlord, and REDWOOD TRUST, INC., a Maryland corporation,
as Tenant, pertaining to approximately 10,575 rentable square feet of space in
Suite #425 (the “Premises”) of the Building (the “Lease”)

Gentlemen:

Concurrently herewith, you as Tenant, and the undersigned, as Landlord, have
executed the referenced Lease, which provisions of said Lease are herein
incorporated by reference as if fully set forth herein. (Initially capitalized
terms not otherwise defined have the same meaning as in the Lease.) In
consideration of the execution of the Lease, Landlord has agreed to complete
certain improvements in the Premises and Tenant and Landlord agree as follows:

1.          Landlord and Tenant have approved a final space plan, dated
January 10, 2013 (“Approved Plan”) prepared by Kieding Office Architects
(“Landlord’s Architect”).

2.          Landlord’s Architect and engineers selected by Landlord will prepare
draft architectural, mechanical and electrical construction drawings for the
Premises that are consistent with the Approved Plan. Landlord’s Architect and
the engineers shall use reasonable efforts to complete and deliver such draft
construction drawings to Landlord and Tenant not later than three (3) weeks
following the approval of the Approved Plan. Not later than 5:00 p.m., Mountain
time, on the third (3rd) business day following Tenant’s receipt of the draft
drawings, Tenant shall either (i) give notice that Tenant approves such
drawings, or (ii) notify Landlord and Landlord’s Architect of changes requested
by Tenant. If Tenant fails to notify Landlord of requested changes by such
deadline, Tenant shall be deemed to have approved the drawings. Tenant shall
have the right to request changes in the drawings based on either
(a) inconsistency between the Approved Plan, or (b) changes requested by Tenant,
in Tenant’s discretion, subject to Landlord’s approval. If changes are requested
by Tenant in accordance with the foregoing or by Landlord, Landlord’s Architect
shall revise the draft drawings and deliver such revised drawings again for
approval, under the foregoing provisions; delay caused by changes shall be
subject to the provisions of Paragraph 9 below. Upon approval or deemed
approval, the drawings shall be deemed the “Construction Drawings.”

3.          Changes to the Approved Plan or Construction Drawings may be made
only by written direction to Landlord by Tenant. All costs incurred by such
changes, including costs of the revisions in Construction Drawings, costs of
construction and materials, and reimbursables necessitated by such changes, are
deemed to be the result of Tenant Delay and will be paid by Tenant in full upon
demand prior to Landlord completing the Finish Work (on an estimated basis with
an adjustment following completion), unless requested changes were a result of
inconsistency in the Approved Plan, in which case changes shall not be
considered Tenant Delay and Tenant shall not be charged for such changes. Any
delay in Landlord’s completion of the Finish Work due to Tenant’s delay in
paying for the costs of such changes shall be a Tenant Delay.

4.          Neither Landlord’s use or approval of any plans (including any
preliminary plans) submitted by Tenant for completion of the Finish Work nor the
fact that the Approved Plan and the

 

H-1



--------------------------------------------------------------------------------

Construction Drawings have been prepared by Landlord’s Architect and engineers
creates a responsibility or liability on the part of Landlord for their
completeness, design sufficiency, or compliance with any laws, rules and
regulations of governmental agencies or authorities having jurisdiction over the
Premises now or hereafter in effect.

5.          Prior to the commencement of the Finish Work, Landlord will obtain a
construction cost proposal and schedule from four contractors selected by
Landlord from among contractors mutually agreed to by Landlord and Tenant (which
proposal shall include competitive bids for each line item of build-out from at
least four selected subcontractors) for completing the Finish Work in accordance
with the Construction Drawings and deliver such proposal to Tenant. Tenant
agrees that the following contractors are deemed agreeable: Edifice, LLC, EJCM,
LLC, Howell, and Provident Construction Inc. (each an “Approved Contractor”).
Tenant’s representative and Landlord’s representative shall meet to review the
proposals and mutually select the Landlord’s Contractor. If the parties are
unable to mutually agree upon a proposal, the Approved Contractor that presented
the lowest bid to complete the Finish Work shall be selected. In the event of
revisions to the Construction Drawings and/or Landlord’s contractor’s pricing,
the cost of such revisions including engineering, estimating, coordination,
layout and printing of drawings and any other incidental expenses shall be borne
by Tenant (subject to Landlord’s payment of the Finish Allowance as hereinafter
provided) and any delays resulting therefrom shall be deemed Tenant Delay,
except for delays caused by revisions in Landlord’s contractor’s pricing as a
result of errors by Landlord’s Contractor in failing to submit a proposal
consistent with the Construction Drawings. Following approval of the
contractor’s proposal and schedule (such contractor being deemed “Landlord’s
Contractor” hereunder), Landlord’s Contractor shall diligently perform all
finish work in the Premises substantially in accordance with the Construction
Drawings (the “Finish Work”). The Commencement Date will be the date that is
fifteen (15) days after Landlord delivers the Premises to Tenant Ready for
Occupancy. “Ready for Occupancy” means the date that Landlord’s Contractor
substantially completes the Finish Work, subject only to punchlist items as
referred to below. If the delivery of the Premises is delayed beyond the
scheduled date in Section 1 of the Lease, the Commencement Date will be further
delayed in accordance with Section 5 of the Lease.

6.          Landlord shall give notice to Tenant when Landlord anticipates that
the Finish Work has been sufficiently completed so that Tenant may enter the
Premises prior to the Commencement Date for the purpose of installing Tenant’s
fixtures and equipment, if Landlord determines that such entry and work can be
done without interference with Landlord’s Contractors. During such period Tenant
shall cooperate with Landlord’s contractor so as not to interfere with
completion of the Finish Work. Tenant is responsible for repair of damage caused
by Tenant in the Building or Premises. If Tenant takes possession of all or any
part of the Premises prior to the scheduled Commencement Date or the date the
Premises are Ready for Occupancy for the purpose of conducting its usual
business therein, all terms and provisions of the Lease shall apply as of the
date Tenant commences its business, including the obligation for the payment of
all Rent and other amounts owing hereunder, subject to Section 2 of the Addendum
attached to the Lease. Following receipt of such notice, the representatives of
Landlord and Tenant shall jointly inspect the Premises with Landlord’s Architect
and develop a punchlist of items of the Finish Work that have not been
completed, distinguishing between those items which must be completed prior to
the Premises being deemed Ready for Occupancy for Tenant to conduct its business
and those items that can be completed by Landlord’s Contractor after Tenant
takes occupancy for the purpose of conducting its business; in the event of a
dispute, Landlord’s Architect shall resolve such dispute. No items that are
incomplete due to Tenant Delay shall be included on the punchlist. Taking
possession of the Premises by Tenant shall be conclusive evidence as against
Tenant that the Premises were in the condition agreed upon between Landlord and
Tenant and acknowledgment of satisfactory completion of the Finish Work except
for the punchlist items, except for other items incomplete as of Tenant taking
possession and except for latent defects of which Tenant gives notice to
Landlord within 11 months following the date the Premises are deemed Ready for
Occupancy. Landlord shall complete the punchlist items and other items
incomplete as of Tenant taking possession with reasonable diligence and shall
remedy latent defects of which Tenant gives notice to Landlord in accordance
with the foregoing provision.

 

H-2



--------------------------------------------------------------------------------

7.          Landlord shall pay the cost of all Finish Work completed in
accordance with the Construction Drawings (including the cost of review and
preparation of the Approved and Construction Drawings, all labor, materials,
permits, fees (including Landlord’s construction management fee not to exceed 3%
of all hard costs of construction), and contractors and subcontractors’ charges
up to a total maximum of $370,125.00 (the “Finish Allowance”). Except as
provided for in Section 8 below, the Finish Allowance is to be expended solely
for the benefit of Landlord; that is, the Finish Allowance will be expended only
to pay for design, engineering, installation, and construction of the Finish
Work which under the Lease becomes the property of Landlord upon installation,
including the Supplemental Cooler, and not for movable furniture, equipment,
cabling, and trade fixtures not physically attached to the Premises. Costs of
preparation and review of the Approved Plan, and Construction Drawings and all
costs of the Finish Work in excess of the Finish Allowance shall be at Tenant’s
expense; provided, that, in consideration for Tenant’s agreement to use
Landlord’s Architect for all design work for the Finish Work, Landlord agrees
that the cost of such design work applicable to the Finish Allowance shall not
exceed $21,150.00, except for and excluding design costs attributable to Tenant
Delay or as otherwise provided for in Section 3 above. Tenant is responsible for
and shall pay all costs and expenses payable under this Work Letter that are not
allowable as expenditures from the Finish Allowance as such amounts become due
and payable.

8.            Following final completion of the Finish Work and determination of
the actual costs of the Finish Work, Tenant may use up to $158,625.00 of any
portion of the Finish Allowance that exceeds such actual costs of the completed
Finish Work for purchase and installation of furniture, fixtures, and equipment
to be exclusively used within the Premises of for documented third-party costs
associated with moving into the Premises. Except as set forth herein, in no
event shall the Finish Allowance be used for the purchase of any other
equipment, furniture or other items of personal property. If used for furniture,
fixtures, and equipment in the Premises or moving expenses, the Finish Allowance
shall be paid to Tenant or, at Landlord’s option, to the order of the contractor
or vendor that performed the work or provided the goods, within thirty (30) days
following completion of such work and receipt by Landlord of the following, as
applicable: (1) receipted bills covering all labor and materials expended and
used in the work and (2) full and final waivers of lien. Notwithstanding
anything herein to the contrary, Landlord shall not be obligated to disburse any
portion of the Finish Allowance during the continuance of an uncured default
under the Lease, and Landlord’s obligation to disburse shall only resume when
and if such default is cured. Any portion of the Finish Allowance which exceeds
the cost of the Finish Work and is not used as permitted by this Exhibit or is
otherwise remaining after December 31, 2013 shall accrue to the sole benefit of
Landlord, it being agreed that Tenant shall not be entitled to any credit,
offset, abatement or payment with respect thereto.

9.          Notwithstanding the provisions of the Lease, the Commencement Date
and Tenant’s Rent obligations will not be delayed or extended by Tenant Delay
and the Term will commence on the date it would have commenced had there been no
Tenant Delay. “Tenant Delay” means delay (i) in the preparation, finalization or
approval of Construction Drawings caused by Tenant or Tenant’s Agents;
(ii) caused by Tenant’s changes to the Approved Plan or Construction Drawings,
other than changes caused by errors of Landlord’s Architect or inconsistencies
with the Approved Plan; (iii) in the delivery or installation of any special or
non-standard building items specified by Tenant that would cause delay in
completion beyond the date the Finish Work would have been completed had it not
been for such delay by Tenant; or (iv) of any kind or nature in the completion
of the Finish Work caused by Tenant, Tenant’s Agents, or Tenant’s
representative.

 

H-3



--------------------------------------------------------------------------------

REDWOOD TRUST, INC.,

a Maryland corporation

 

MG-POINT, LLC, a Colorado limited liability

By:

  /s/ E. Todd Whittemore                       
                                      

By:

 

/s/ Paul Hogan

Print Name:

  E. Todd Whittemore                                                        
Authorized Signatory

Print Title:

 

Managing Director                                                        

        “Landlord”

ATTEST:

       

By:

  Christopher J. Abate                        
                                        

Print Name:

  Christopher J. Abate                                                    

Print Title:

  Chief Financial Officer                                                  

“Tenant”

     

 

H-4